 

Exhibit 10.42

ASSET PURCHASE AGREEMENT

by and between

CASEY’S RETAIL COMPANY

and

CASEY’S MARKETING COMPANY

(collectively as Purchaser)

and

KABREDLO’S, INC., NEBRASKA RETAIL VENTURES, LLC,

OLDERBAK ENTERPRISES NORTH, LLC AND

OLDERBAK ENTERPRISES SOUTH, LLC

(as Seller)

Dated as of this 28th day of October, 2010.



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page   ARTICLE I. – DEFINITIONS      1    ARTICLE II. – SALE AND
TRANSFER OF THE ACQUIRED ASSETS      7    Section 2.01. Transfer of Assets     
7    Section 2.02. Transfer Free of Encumbrances      8    Section 2.03. Certain
Excluded Assets      8    Section 2.04. Assumption of Liabilities      9   
Section 2.05. Assignment of Contracts      9    Section 2.06. Subsequent
Documentation      10   

ARTICLE III. – PURCHASE PRICE

     10    Section 3.01. Purchase Price      10    Section 3.02. Allocation of
the Cash Purchase Price      10    Section 3.03. Inventory      11    Section
3.04. Payment      12    Section 3.05. Escrow      13    Section 3.06. Fair
Consideration      13    Section 3.07. Taxes      13   

ARTICLE IV – CLOSING

     13    Section 4.01. Closing Date      13    Section 4.02. Deliveries by
Seller      13    Section 4.03. Deliveries by Purchaser      14   

ARTICLE V. – REAL PROPERTY; LOCATION ASSETS

     15    Section 5.01. Real Property      15    Section 5.02. Store Leases,
Leased Real Property      16    Section 5.03. Transfers Delayed      17   
Section 5.04. De-branding; Removal of Signage      17    Section 5.05.
Conformity of Real Property      18    Section 5.06. Equipment and Machinery   
  18    Section 5.07. Inventories      19    Section 5.08. Title Evidence     
19   

ARTICLE VI – ENVIRONMENTAL MATTERS

     21    Section 6.01. Environmental Compliance      21   

 

-i-



--------------------------------------------------------------------------------

 

ARTICLE VII – REPRESENTATIONS AND WARRANTIES OF SELLER

     26   

Section 7.01. Organization: Power

     26   

Section 7.02. Authorization and Validity of Agreement

     26   

Section 7.03. No Conflict or Violation

     27   

Section 7.04. Consents and Approvals

     27   

Section 7.05. Financial Information

     27   

Section 7.06. Absence of Certain Changes or Events

     27   

Section 7.07. Tax Matters

     28   

Section 7.08. Absence of Undisclosed Liabilities

     29   

Section 7.09. Intellectual Property

     29   

Section 7.10. Employee Benefit Plans

     29   

Section 7.11. Personnel; Labor Relations

     30   

Section 7.12. Licenses and Permits

     32   

Section 7.13. Insurance; Bonds with Respect to the Acquired Assets

     33   

Section 7.14. Contracts and Commitments

     33   

Section 7.15. Suppliers

     34   

Section 7.16. Compliance with Law

     34   

Section 7.17. Litigation

     34   

Section 7.18. Title to the Acquired Assets and Related Matters

     34   

Section 7.19. Absence of Certain Business Practices

     35   

Section 7.20. No Other Agreements to Sell Assets

     35   

Section 7.21. All Material Information

     35   

Section 7.22. Survival

     35   

ARTICLE VIII. – REPRESENTATIONS AND WARRANTIES OF PURCHASER

     35   

Section 8.01. Corporate Organization

     35   

Section 8.02. Authorization and Validity of Agreement

     36   

Section 8.03. No Conflict or Violation

     36   

Section 8.04. Approvals and Consents

     36   

Section 8.05. Broker’s and Finder’s Fees

     36   

Section 8.06. Due Diligence Report

     36   

ARTICLE IX. – PRE-CLOSING COVENANTS OF SELLER

     36   

Section 9.01. Maintenance of Entity Status

     36   

Section 9.02. Operation of Business

     37   

Section 9.03. Actions Before the Closing Date or Transfer Date

     37   

Section 9.04. Maintenance of Acquired Assets

     37   

Section 9.05. Maintenance of Records and Compliance with Laws

     37   

Section 9.06. Access; Cooperation

     37   

Section 9.07. Governmental Approvals

     38   

Section 9.08. Notification of Certain Matters

     38   

Section 9.09. Notification of Employees

     38   

 

-ii-



--------------------------------------------------------------------------------

 

ARTICLE X. – PRE-CLOSING COVENANTS OF PURCHASER

     38   

Section 10.01. Action Before the Closing Date

     38   

Section 10.02. Cooperation

     38   

Section 10.03. Governmental Approvals

     39   

Section 10.04. Notification of Certain Matters

     39   

ARTICLE XI. – CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

     39   

Section 11.01. Deliveries by Purchaser

     39   

Section 11.02. Representations and Warranties of Purchaser

     39   

Section 11.03. Performance of the Obligations of Purchaser

     39   

Section 11.04. No Violation of Orders

     39   

Section 11.05. Required Approvals

     40   

ARTICLE XII. – CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

     40   

Section 12.01. Deliveries by Seller

     40   

Section 12.02. Representations and Warranties of Seller

     40   

Section 12.03. Performance of the Obligations of Seller

     40   

Section 12.04. No Violation of Orders

     40   

Section 12.05. Required Approvals

     40   

Section 12.06. Board Approval

     41   

ARTICLE XIII. – OTHER AGREEMENTS

     41   

Section 13.01. Taxes

     41   

Section 13.02. Cooperation on Tax Matters

     41   

Section 13.03. Files and Records

     41   

Section 13.04. Change of Seller Name

     41   

Section 13.05. Restrictive Covenant

     41   

Section 13.06. Licenses and Permits

     42   

ARTICLE XIV. – INDEMNIFICATION

     42   

Section 14.01. Indemnification by Seller

     42   

Section 14.02. Indemnification by Purchaser

     43   

Section 14.03. Procedure

     43   

Section 14.04. Limitation on Indemnification by Seller

     44   

ARTICLE XV – TERMINATION

     44   

Section 15.01. Events of Termination

     44   

Section 15.02. Effect of Termination

     45   

 

-iii-



--------------------------------------------------------------------------------

 

ARTICLE XVI – MISCELLANEOUS

     45   

Section 16.01. Confidential Information

     45   

Section 16.02. Public Announcements

     46   

Section 16.03. Expenses

     46   

Section 16.04. Utilities Proration

     46   

Section 16.05. Risk of Loss

     46   

Section 16.06. Reasonable Efforts: Cooperation

     46   

Section 16.07. Notices

     46   

Section 16.08. Headings

     48   

Section 16.09. Construction

     48   

Section 16.10. Severability

     49   

Section 16.11. Entire Agreement

     49   

Section 16.12. Amendments; Waivers

     49   

Section 16.13. Parties in Interest

     49   

Section 16.14. Successors and Assigns

     50   

Section 16.15. Governing Law; Jurisdiction

     50   

Section 16.16. Counterparts

     50   

 

-iv-



--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (the “Agreement”), dated as of October 28, 2010,
by and among Casey’s Retail Company and Casey’s Marketing Company (collectively
“Purchaser”), both Iowa corporations and Kabredlo’s, Inc., a Nebraska
corporation, Nebraska Retail Ventures, L.L.C., a Nebraska limited liability
company, Olderbak Enterprises North, LLC, a Nebraska limited liability company,
and Olderbak Enterprises South, LLC, a Nebraska limited liability company
(collectively the “Seller”), and Michael Olderbak and Mark Olderbak,
individually (“Shareholders”).

WITNESSETH

WHEREAS, Seller is engaged in the business of owning and operating convenience
stores (the “Stores”) located in Kansas, Nebraska and Oklahoma;

WHEREAS, Purchaser desires to purchase from Seller, and Seller desires to sell
to Purchaser the Acquired Assets, as hereinafter defined, upon the terms and
subject to the conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants, and agreements herein contained, and
intending to be legally bound, the parties hereto agree as follows:

ARTICLE I. DEFINITIONS

As used in this Agreement, the following terms have the meanings indicated
below:

“Accounts” means all accounts and notes receivable, rights to refunds, and
deposits of any kind of Seller.

“Acquired Assets” means, with respect to the Locations, the Real Property, the
Assigned Contracts, Equipment and Machinery, Files and Records, Intangible
Assets, Inventory, assignable Licenses and Permits and all other assets of
Seller as of the Closing Date presently situated at, pertaining to or associated
with said Locations, of every kind, nature, character, and description, whether
real, personal or mixed, whether accrued, contingent or other, whether or not
reflected in any financial statement of Seller, but excluding, in any such case,
both the Excluded Assets and the Intellectual Property.

“Acquired Seller Assets” means the Acquired Assets not specific to a single
Location or Locations, including goodwill and the Non-Competition Agreement.

“Affiliate” means any person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
Seller or which together with Seller is a member of a controlled group (within
the meaning of Code Section 1563(a) determined without regard to Code Sections
1563(a)(4) and 1563(e)(3)(C).)

 

-1-



--------------------------------------------------------------------------------

 

“Agreement” has the meaning specified in the first paragraph of this Agreement
and shall include the Exhibits and Schedules referred to herein which are
incorporated herein by reference.

“Assigned Contracts” means those contracts, agreements and arrangements assigned
to Purchaser by Seller hereunder and set forth in Schedule 2.05.

“Assumed Liabilities” means the liabilities of Seller set forth on Schedule
2.04.

“Basket” means Two Hundred Thousand Dollars ($200,000.00).

“Business” means the convenience store business of Seller conducted at the
Locations, including all ancillary services and products currently sold or
provided by Seller in connection therewith.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banks are required or authorized by Law to be closed in the State of Iowa.

“CERCLA” means the Comprehensive Environmental Response Compensation and
Liabilities Act of 1980, as amended.

“Claim” has the meaning specified in Section 14.01.

“Closing” has the meaning specified in Section 4.01.

“Closing Date” has the meaning specified in Section 4.01.

“COBRA” means Title X of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.

“Code” means the Internal Revenue Code of 1986, as amended.

“Contracts” has the meaning specified in Section 7.14.

“Confidentiality Agreement” has the meaning specified in Section 9.06.

“DSD Product” means Direct Store Delivery Products as referred to in
Section 3.03.

“Employee Benefit Plan” or “Employee Benefit Plans” means Seller’s Benefit
Obligations and Seller’s Plans.

“Encumbrances” has the meaning specified in Section 5.01.

 

-2-



--------------------------------------------------------------------------------

 

“Environmental Test Date” has the meaning specified in Section 6.01(g).

“Environmental Requirements” means all past and present Laws, rules,
regulations, ordinances, policies, guidance documents, approvals, plans,
authorizations, licenses or permits issued by any government agency, department,
commission, board, bureau or instrumentality of the United States, State or
political subdivision thereof, and any foreign governmental body and all
judicial, administrative, and regulatory decrees, judgments, and orders relating
to human health, pollution, or protection of the environment (including ambient
air, surface water, ground water, land surface or surface strata), including
(i) Laws relating to emissions, discharges, releases, or threatened releases of
Hazardous Materials, (ii) Laws relating to the identification, generation,
manufacture, processing, distribution, use, treatment, storage, disposal,
recovery, transport or other handling of Hazardous Materials, (iii) CERCLA; the
Toxic Substances Control Act, as amended; the Hazardous Materials Transportation
Act, as amended; RCRA; the Clean Water Act, as amended; the Safe Drinking Water
Act, as amended; the Clean Air Act, as amended; the Atomic Energy Act of 1954,
as amended; and the Occupational Safety and Health Act, as amended; and (iv) any
similar Law.

“Equipment and Machinery” means (i) all the equipment (including car wash
equipment), machinery, furniture, fixtures and improvements, shelving, trade
fixtures, business machines, pizza ovens, cash registers, refrigeration
equipment, tools, tooling, spare parts, supplies, computer hardware and
software, and any and all other items of equipment used by Seller in connection
with the Business (including all leases of such property), (ii) any rights of
Seller to warranties applicable to the foregoing (to the extent assignable), and
licenses received from manufacturers and sellers of any such item, and (iii) any
related claims, credits, and rights of recovery with respect thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Escrow Agent” means Union Bank & Trust Company of Lincoln, Nebraska.

“Escrow Agreement” means the Escrow Agreement as set forth in Section 3.05, a
copy of which is attached here as Exhibit “A”.

“Excluded Assets” has the meaning specified in Section 2.03.

“Extended Representations and Warranties” means the representations and
warranties contained in Section 7.01 (Organization: Power), 7.02 (Authorization
and Validity of Agreement), 7.03 (No Conflict or Violation), 7.04 (Consents and
Approvals), 7.07 (Tax Matters), 7.08 (Absence of Undisclosed Liabilities), 7.16
(Compliance with Law), 7.18 (Title to the Acquired Assets and Related Matters),
and 7.21 (All Material Information).

“Files and Records” means all files and records of Seller relating to the
Business and the Locations, whether in hard copy or magnetic or other format
including customer and

 

-3-



--------------------------------------------------------------------------------

supplier records, equipment maintenance records, equipment warranty information,
specifications and drawings, sales and advertising material, computer software
and records relating to employees to be employed by Purchaser following the
Closing.

“Governmental Entity” means any court, government agency, department,
commission, board, bureau or instrumentality of the United States, any local,
county, state, federal or political subdivision thereof, or any foreign
governmental body of any kind.

“Hazardous Materials” means (i) any substance that is defined as a “hazardous
substance,” “hazardous waste,” “hazardous material,” pollutant, or contaminant
under any Environmental Requirements, including CERCLA; the Superfund Amendments
and Reauthorization Act, as amended; RCRA; and any analogous and applicable Law;
(ii) petroleum (including crude oil and any fraction thereof); and (iii) any
natural or synthetic gas (whether in liquid or gaseous state).

“Indemnified Party” has the meaning specified in Section 14.03.

“Indemnifying Party” has the meaning specified in Section 14.03.

“Independent Appraiser” shall have the meaning set forth in Section 3.02.

“Intangible Assets” means all intangible personal property rights of Seller,
including without limitation, goodwill, customer lists and information, and all
of Seller’s contract rights pertaining to or appurtenant to a specific Location
but excluding all rights on the part of Seller to proceeds of any insurance
policies and claims on the part of Seller for recoupment, reimbursement and
coverage under any insurance policies, and excluding Intellectual Property.

“Intellectual Property” means all United States patents and patent applications,
registered and unregistered trademarks, service marks, trade names (including
the name “Kabredlo’s”), logos, brands, business identifiers, private labels,
trade dress (including without limitation all goodwill and reputation symbolized
by any of the foregoing), rights of publicity, processes, industrial designs,
inventions, registered and unregistered copyrights and copyright applications,
know-how and trade secrets, and all rights with respect to the foregoing, and
all other proprietary rights that Seller owns, licenses or possesses the right
to use with respect to the Acquired Assets or in the conduct of the Business.

“Inventory” means all the stock-in-trade including merchandise, gasoline for
sale, and supplies owned by Seller and situated at the Locations on the Transfer
Date, all rights of Seller to warranties received from its suppliers with
respect to the foregoing (to the extent assignable), related claims, credits,
and rights of recovery with respect thereto, and other personal property
purchased hereunder, but not including Equipment and Machinery.

 

-4-



--------------------------------------------------------------------------------

 

“Knowledge” means information in the possession or deemed to be in the
possession (as set forth hereafter) of Michael Olderbak or Mark Olderbak
pertaining to a particular fact or other matter if:

 

  (a) that individual is actually aware of that fact or matter; or

 

  (b) a prudent convenience store manager or owner could be expected to discover
or otherwise become aware of that fact or matter in the ordinary course of their
business duties.

Seller will be deemed to have Knowledge of a particular fact or other matter if
either Michael Olderbak or Mark Olderbak has, or at any time had, Knowledge of
that fact or other matter (as set forth in (a) and (b) above).

“Law” or “Laws” means any local, county, state, federal, foreign or other law,
statute, regulation, ordinance, rule, order, decree, judgment, consent decree,
settlement agreement or governmental requirement enacted, promulgated, entered
into, agreed or imposed by any Governmental Entity.

“Leased Real Property” means the Locations listed in Section 5.02.

“Licenses and Permits” means all governmental licenses, permits, franchises,
authorizations, and approvals that relate directly or indirectly to, or are
necessary for, the conduct of the Business, including without limitation, those
described in Schedule 7.12.

“Locations” means all the Stores listed on Schedule 5.01, including Real
Property (including additional property the Seller owns on or adjacent to any of
the Seller’s Real Property such as the car washes, storage buildings, office or
strip center buildings and any accessory usage and the two-story brick house on
the property adjacent to Store #114 located at 4135 S. 48th Street, Lincoln,
NE), “Locations” does not include any Real Property owned by Seller that is not
on property near to or contiguous to a Location. Equipment and Machinery and the
goodwill associated with the Business conducted at the Location.

“Material Adverse Effect,” when used with respect to the Seller, means any
event, change, occurrence, condition or circumstance which has had or may have a
material adverse impact on any of the Acquired Assets, the prospects, operations
or financial condition of the Business conducted by Seller immediately prior to
the Closing, or the ability of any party hereto to consummate any of the
transactions contemplated by this Agreement.

“NLRB” has the meaning specified in Section 7.11(b).

“Non-Competition Agreement” means the Non-Competition Agreement referred to in
Section 4.02(k), a copy of which is attached hereto as Exhibit “B”.

 

-5-



--------------------------------------------------------------------------------

 

“Permitted Encumbrances” has the meaning specified in Section 5.01.

“Person” means any individual, corporation, partnership, joint venture,
association, limited liability company, joint-stock company, trust, or
unincorporated organization, or any governmental agency, office, department,
commission, board, bureau or instrumentality thereof.

“Personnel” means the officers, employees and/or agents of Seller whose primary
place of work is at one of the Locations and those employees with supervisory
responsibility for the Business.

“Policies” and “Policy” has the meaning specified in Section 7.13(a).

“Purchase Price” has the meaning specified in Section 3.01.

“Purchaser” has the meaning specified in the first paragraph of this Agreement.

“RCRA” means the Resource Conservation and Recovery Act, as amended.

“Real Property” means any land or buildings owned by or leased (“Leased Real
Property”) to the Seller which is specifically described on Schedule 5.01. Real
Property includes active underground storage tanks and gasoline dispensers,
storage sheds and canopies that are located on the Real Property described on
Schedule 5.01.

“Retained Locations” means any Location that Purchaser does not acquire on
either the Closing Date or the Transfer Date.

“Seller” has the meaning specified in the first paragraph of this Agreement.

“Seller’s Benefit Obligations” has the meaning specified in Section 7.10(a).

“Seller’s Plans” has the meaning specified in Section 7.10(a).

“Stores” means the Locations.

“Survey” has the meaning specified in Section 5.08(c).

“Survival Date” means (1) for claims made based on an alleged breach of the
Extended Representations and Warranties, the date on which the applicable
statute of limitations would bar such claim, (2) for claims made based on an
alleged breach of Section 13.05 (Restrictive Covenant), the date on which such
covenant expires as set forth in the Non-Competition Agreement, and (3) for all
other claims, the date that is twenty-four (24) months after the later of the
Closing Date or the Transfer Date of any Location.

 

-6-



--------------------------------------------------------------------------------

 

“Tax” or “Taxes” means all federal, state, local and foreign taxes (including
excise taxes, value added taxes, occupancy taxes, employment taxes, unemployment
taxes, ad valorem taxes, custom duties, transfer taxes and fees), levies,
imposts, fees, impositions, assessments and other governmental charges of any
nature imposed upon a Person including all taxes and governmental charges
imposed upon any of the personal properties, real properties, tangible or
intangible assets, income, receipts, payrolls, transactions, stock transfers,
capital stock, net worth or franchises of a Person (including all sales, use,
withholding or other taxes which a Person is required to collect and/or pay over
to any government), and all related additions to tax, penalties or interest
thereon.

“Tax Returns” means all returns, reports, information returns, and other
documents (including all related and supporting information) filed or required
to be filed with any Governmental Entity in connection with the determination,
assessment, collection, or administration of any Taxes.

“Transfer” (which includes the term “Transferred”), with respect to the Seller,
means to sell, convey, transfer, assign and deliver the subject assets.

“Transfer Date”, with respect to each Location, means the date designated by
Purchaser for the Transfer of said Location, and with respect to Acquired Seller
Assets, the Transfer Date shall be the Closing Date; except that the Transfer
Date with respect to the Non-Competition Agreement shall be the last Transfer
Date of a Location, and the last Transfer Date shall be no later than
December 30, 2010.

“Transfer Period” means a period beginning with the Closing Date and ending on
the fifteenth (15th) Business Day following the Closing Date.

“Transfer Date Schedule” has the meaning specified in Section 2.01(b).

“UCC Search” has the meaning specified in Section 5.08(b).

“Unsatisfactory Exceptions” has the meaning specified in Section 5.08(d).

“Unsatisfactory States of Fact” has the meaning specified in Section 5.08(d).

“WARN Act” has the meaning specified in Section 7.11(d).

ARTICLE II. SALE AND TRANSFER OF THE ACQUIRED ASSETS

Section 2.01. Transfer of Assets. Subject to the terms and conditions herein set
forth, during the Transfer Period Seller shall Transfer to Purchaser, and
Purchaser shall acquire from the various entities comprising the Seller, all of
the respective rights, titles, and interests of Seller in and to the Acquired
Assets. A list of the entity that will convey title to each portion of the
Acquired Assets and the allocation of the Purchase Price to be paid to such
entity is set forth on Schedule 3.02. A list of the Acquired Assets is set forth
on Schedule 2.01 hereto. The Acquired Assets are to be Transferred as follows:

A. Acquired Seller Assets. All Acquired Seller Assets shall be Transferred and
acquired as of the Closing Date, subject to the provisions of this Agreement,
except the Non-Competition Agreement shall be signed and paid for by Purchaser
on the Transfer Date of the last Location, and goodwill associated with each
Location shall be paid for by Purchaser on the Transfer Date for such Location.

 

-7-



--------------------------------------------------------------------------------

 

B. Locations: Acquired Assets. All the Locations set forth on Schedule 2.01
hereto and the other Acquired Assets situated at, associated with or specific to
each Location shall be Transferred by Seller and acquired by Purchaser during
the Transfer Period. Purchaser shall provide Seller at least five (5) Business
Days’ notice in writing prior to the Closing Date a schedule setting forth the
Transfer Date of each Location, which schedule shall set forth Transfer Dates
for Locations that are grouped by geographical locations (e.g. city and/or
state) (the “Transfer Date Schedule”).

Section 2.02. Transfer Free of Encumbrances. Except as set forth on Schedule
2.02 and the Permitted Encumbrances, Seller agrees that the Transfer by Seller
of the Acquired Assets to Purchaser as herein provided shall be on the Transfer
Date, free and clear of all Encumbrances, and shall be made by appropriate
deeds, bills of sale, endorsements, assignments and other instruments of
transfer and conveyance reasonably satisfactory in form and substance to
Purchaser and its counsel.

Section 2.03. Certain Excluded Assets. Notwithstanding any other provision of
this Agreement to the contrary, the Acquired Assets shall not include the
following assets of Seller wherever situated (collectively, the “Excluded
Assets”):

 

  (a) all cash on hand or on deposit;

 

  (b) all inventory at the Locations which in the exercise of good faith is not
found to be of merchantable quality or which is otherwise excluded pursuant to
Section 3.03;

 

  (c) all securities issued by any Person and owned by Seller;

 

  (d) all Accounts;

 

  (e) the Real Property of Seller not situated at, associated with or specific
to the Locations;

 

  (f) all original copies of financial statements, Tax Returns and other
financial or Tax records and information of Seller;

 

-8-



--------------------------------------------------------------------------------

 

  (g) Seller’s copies of all Files and Records provided to Purchaser (Purchaser
may retain the original);

 

  (h) the stock records and minute books of Seller;

 

  (i) all rights, causes of action and claims of Seller under or pursuant to the
terms and conditions of this Agreement;

 

  (j) all claims for refund of Taxes and other governmental charges of whatever
nature;

 

  (k) those rights relating to deposits and prepaid expenses and claims for
refunds and rights to offset in respect thereof as listed on Schedule 2.03(k);

 

  (l) all of Seller’s Intellectual Property including, but not limited to, all
of the names of the Sellers;

 

  (m) all rights in connection with and assets of the Seller Plans;

 

  (n) the property and assets described on Schedule 2.03(n); and

 

  (o) all of Seller’s trucks, vehicles, trailers and other rolling stock.

Prior to or in conjunction with each Transfer Date, Seller shall remove all
tangible personal property included in the Excluded Assets from the Location
being Transferred.

Section 2.04. Assumption of Liabilities. Except for the liabilities associated
with the leases for the Leased Real Property and the Assigned Contracts (the
“Assumed Liabilities”), Purchaser shall not assume, and will not agree to assume
or pay or perform, and Purchaser shall not be responsible for in any manner, any
obligations or liabilities of Seller, direct or indirect, known or unknown,
choate or inchoate, absolute, fixed or contingent. Seller has disclosed on
Schedule 2.04 material contracts associated with the operation of the Business.
Purchaser is not assuming any liability for the contracts set forth on Schedule
2.04, and Purchaser shall not be responsible for such contracts in any manner.

Section 2.05. Assignment of Contracts. The Assigned Contracts are those
contracts listed on Schedule 2.05. To the extent that the assignment of all or
any portion of any of the Assigned Contracts shall require the consent of any
other party thereto, the execution of this Agreement shall not constitute an
agreement to assign the same if an attempted assignment would constitute a
breach thereof. Prior to the Closing, Seller agrees to obtain the consent of
each such other party to the assignment thereof to Purchaser; provided, that no
modification of any such Assigned Contracts shall be made without Purchaser’s
prior written consent.

 

-9-



--------------------------------------------------------------------------------

 

Section 2.06. Subsequent Documentation. At any time and from time to time after
the Closing Date, Seller shall, upon the request of Purchaser, and Purchaser
shall, upon the request of Seller, promptly execute, acknowledge and deliver, or
cause to be executed, acknowledged, and delivered, such further instruments and
other documents, and perform or cause to be performed such further acts, as may
be reasonably required to evidence or effectuate (a) the Transfer hereunder of
the Acquired Assets, (b) the performance by the parties of any of their other
respective obligations under this Agreement, and (c) the purposes and intent of
this Agreement

ARTICLE III. PURCHASE PRICE

Section 3.01. Purchase Price. As full consideration for the Acquired Assets and
the Acquired Seller Assets, Purchaser shall pay Seller an aggregate amount equal
to Forty-Five Million Eight Hundred Thousand Dollars ($45,800,000.00) (the
“Purchase Price”) plus the value of Inventory determined in accordance with
Section 3.03, subject to the terms and conditions of this Agreement.

Section 3.02. Allocation of the Cash Purchase Price. Purchaser and Seller agree
to the allocation of the Purchase Price among the Acquired Assets as set forth
on Schedule 3.02. Purchaser intends to hire and retain, at Purchaser’s sole cost
and expense, an independent third party asset valuation firm with experience in
valuing the Acquired Assets for purposes of valuing the Acquired Assets (the
“Independent Appraiser”). The Independent Appraiser shall consult with and
provide all of the Independent Appraiser’s analysis, conclusions and information
to both the Purchaser and the Seller. However, the parties hereby agree that in
the event the Independent Appraiser’s final opinion is increased by more than
$1,200,000.00 for the amount allocated to equipment, goodwill and non-compete on
Schedule 3.02, then, in that event, the Seller shall have the option to cancel
the Agreement, and moreover, that in the event the Independent Appraiser’s final
opinion is increased by more than $1,200,000.00 for land and buildings over the
amount set forth on Schedule 3.02, the Purchaser shall have the right to cancel
this Agreement. In addition, the parties further agree that in the event that
any Store is not purchased by Purchaser, then in that event, the total value
assigned to that Store, as set forth in Schedule 3.02(a), will be deleted from
the allocation schedule and deducted from the Purchase Price set forth in
Section 3.01. The parties hereby agree that the preliminary portion of the
Purchase Price being allocated for land and building to Olderbak Enterprises
North, LLC is Eighteen Million One Hundred Forty-three Thousand Dollars
($18,143,000.00); the preliminary portion of the Purchase Price being allocated
for land and building to Olderbak Enterprises South, LLC is Fifteen Million Five
Hundred Ninety Two Thousand Dollars ($15,592,000.00); the preliminary portion of
the Purchase Price being allocated to Machinery & Equipment for Kabredlo’s, Inc.
is Five Million Three Hundred Forty Two Thousand Dollars ($5,342,000.00); the
preliminary portion of the Purchase Price being allocated to Machinery &
Equipment for Nebraska Retail Ventures, LLC is One Million One Hundred Twelve
Thousand Dollars ($1,112,000.00); and the preliminary portion of the Purchase
Price that is being allocated to Goodwill and the

 

-10-



--------------------------------------------------------------------------------

Non-Compete Agreement will be allocated between the four (4) Sellers as set
forth on Schedule 3.02. The parties hereby acknowledge that this number is
preliminary and can be changed pursuant to the Independent Appraisers final
opinion, subject to the limitations regarding the maximum changes that can be
made pursuant to the Independent Appraisers final opinion as set forth above.

If this Agreement is not terminated pursuant to the foregoing provisions, the
Purchaser and the Seller shall file Internal Revenue Service Form 8594 (and/or
other appropriate Tax Returns) with the applicable taxing authorities based upon
the final report showing the allocation of the Purchase Price prepared by the
Independent Appraiser, and shall not file any amendments or take any action
inconsistent with the foregoing in any audit, refund claim, Tax Return or any
other administrative or judicial proceeding, pursuant to Section 1060 of the
Code and Treasury Regulations promulgated thereunder.

Section 3.03. Inventory. The purchase of all Inventory shall be determined by a
physical inventory count to be taken at or near the Transfer Date under the
joint direction of the parties hereto and at their joint expense. The Inventory
which is not of merchantable quality shall be excluded. The parties agree that
Purchaser shall have the discretion to determine what is merchantable Inventory.
The parties agree that the unmerchantable Inventory includes, but is not limited
to, outdated product, freezer burned product, damaged product or other product
with imperfections or merchandise that cannot be readily resold by Purchaser
upon the purchase of Seller’s Stores. The Inventory purchased pursuant to this
paragraph shall be valued, for the purposes of this Agreement, as follows:

Cigarettes – Wholesale cost

Chewing Tobacco and Cigars – Retail less 28%

Grocery items – Retail Price Less 38%

Specified Novelty items – Retail Price Less 50%

Supplies, Pop, Beer (including any wine or liquor), Fountain, Bakery and Food
Ingredients – Wholesale Cost

All other retail merchandise – Retail Price Less 30%

Gasoline shall be valued at Seller’s laid-in cost per gallon of the last
shipment of each type of fuel received at the Store prior to the Transfer Date.
Seller shall provide to Purchaser paid invoices for the purpose of confirming
Seller’s cost of gasoline purchased by Purchaser hereunder.

Seller agrees to maintain the current retail prices, at the time of the
negotiation and execution of this contract, on all retail merchandise that will
be purchased by

 

-11-



--------------------------------------------------------------------------------

Purchaser as indicated above. Seller hereby acknowledges that Purchaser may have
indexed existing prices for reference purposes during the negotiation stage of
this agreement, and that Purchaser may assign personnel to monitor the retail
prices during the pendency of this contract. Purchaser shall be entitled to use
the lowest documented retail price during the pendency of this Agreement.

Purchaser shall not be obligated to purchase any DSD Products, including bread,
cakes, chips and dairy products, from Seller as part of this transaction. It is
Seller’s obligation to arrange for its vendors to retrieve the DSD Products and
credit Seller accordingly. (This provision hereby specifically excludes pop,
beer and some novelty items which are included in Inventory as indicated above.)

Purchaser will not be required to purchase any written media Inventory,
including but not limited to magazines, books, and newspapers.

Section 3.04 Payment. Except as set forth in Section 3.05, Purchaser shall make
payment for the Acquired Assets by wire transfer in immediately available funds
to an account or accounts designated by Seller as follows:

A. Inventory. The amount for the Inventory, on a Location by Location basis,
will be paid within three (3) Business Days after the physical count and pricing
have been completed. Notwithstanding anything herein to the contrary, the
physical count and pricing shall be completed within three (3) Business Days of
the Transfer Date of each Location.

B. Acquired Assets: Locations. The total amount allocated to the Acquired Assets
(except Inventory) at each Location, as set forth in Schedule 3.02 hereto
(subject to adjustment as set forth in Section 3.02 above), net of prorated real
estate taxes and other charges and credits consistent with this Agreement as are
usual in transactions of this kind, shall be paid upon the Transfer Date of said
Location.

C. Acquired Seller Assets. The total amount allocated to the Acquired Seller
Assets as set forth on Schedule 3.02 (subject to adjustment as set forth in
Section 3.02 above) shall be paid by Purchaser to Seller as follows: (i) the
amount allocated to Goodwill (as set forth on Schedule 3.02(a), subject to
adjustment as set forth in Section 3.02 above), if any, for each Location shall
be paid by Purchaser to the Seller on the Transfer Date for such Location; and
(ii) the amount allocated to the Non-Competition Agreement (as set forth on
Schedule 3.02, subject to adjustment as set forth in Section 3.02 above) shall
be paid by the Purchaser to the Seller on the last Transfer Date.

Section 3.05. Escrow. Notwithstanding the foregoing, Purchaser shall cause a
portion of the Purchase Price consisting of Two Million Dollars ($2,000,000) to
be withheld from the portion of the Purchase Price payable to Kabredlo’s, Inc.
and deposited

 

-12-



--------------------------------------------------------------------------------

on the Closing Date with the Escrow Agent and shall be held and disbursed
according to the terms of the Escrow Agreement. Purchaser agrees to pay to
Kabredlo’s, Inc. at the time earnings are distributed from the Escrow, the
amount of the difference between the actual earnings distributed to Kabredlo’s
pursuant to the Escrow Agreement and, if less, the amount of earnings that would
have been distributed to Kabredlo’s if the escrowed funds had earned one-half
percent (0.5%) per annum.

Section 3.06. Fair Consideration. The parties acknowledge and agree that the
consideration provided for in this Article III represents fair consideration and
reasonable equivalent value for the sale and transfer of the Acquired Assets and
the transactions, covenants and agreements set forth in this Agreement, which
consideration was agreed upon as the result of arm’s-length good-faith
negotiations between the parties and their respective representatives.

Section 3.07. Taxes. Seller shall pay (i) to the appropriate authorities all
Taxes arising out of the ownership of the Acquired Assets and Excluded Assets
and out of the operation of the Business on and before the Closing Date or
Transfer Date, as appropriate; and (ii) to the appropriate authorities all
Taxes, including without limitation, gross and net income Taxes, and sales and
use Taxes arising out of the transfer of the Acquired Assets, if any. All
special assessments on the Real Property shall be allocated between Purchaser
and Seller in accordance with the local custom in the county in which the Real
Property is located. Seller shall pay all real estate and personal property
taxes assessed against the real estate or equipment and personal property
through the Transfer Date and any unpaid real estate taxes or personal property
taxes payable in prior years. Purchaser shall pay all subsequent real estate and
personal property taxes. Any prorations of real estate taxes or personal
property taxes shall be based upon such taxes for the year currently payable
unless the parties provide otherwise in this Agreement.

ARTICLE IV. CLOSING

Section 4.01. Closing Date. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place electronically or, if necessary, at
the office in Lincoln, Nebraska, of the title insurance company used by the
parties for the Locations located in the State of Nebraska. The Closing shall
take place on or before December 13, 2010, or on such other date, as may be
mutually agreed to by the parties (the “Closing Date”).

Section 4.02. Deliveries by Seller. At the Closing Date or Transfer Date, as
applicable, Seller shall deliver to Purchaser executed copies of the following
agreements, documents and other items:

 

  (a) Bills of Sale and other instruments of assignment transferring all of the
Acquired Assets in the form attached hereto as Exhibit 4.02(a);

 

  (b) Warranty Deeds, in the form attached hereto as Exhibit 4.02(b), for the
Real Property (except the Leased Real Property);

 

-13-



--------------------------------------------------------------------------------

 

  (c) An Assignment Agreement for the Leased Real Property in the form attached
hereto as Exhibit 4.02(c);

 

  (d) Possession of the Acquired Assets referred to in the documents described
at paragraphs (a), (b) and (c) immediately above on the applicable Transfer
Date;

 

  (e) Copies of all the corporate resolutions adopted by the Board of Directors
of Seller authorizing and approving the execution and delivery of this Agreement
and all agreements contemplated hereby and the consummation of the transactions
hereby and thereby, certified to be true and complete and in full force and
effect by the corporate secretary;

 

  (f) An Assignment Agreement for the Assigned Contracts (other than the Leased
Real Property) in the form attached hereto as Exhibit 4.02(f);

 

  (g) Copies of each consent, waiver, authorization and approval required
pursuant to Section 7.04 of this Agreement;

 

  (h) Certificate of Good Standing or Existence of the Seller issued by the
appropriate Secretary of State or other appropriate Governmental Entity of the
jurisdiction of its incorporation, dated within thirty (30) days of the Closing;

 

  (i) Certificates of the Seller pursuant to Section 12.02 of this Agreement;

 

  (j) Certificates of the Seller pursuant to Section 12.03 of this Agreement;

 

  (k) The Non-Competition Agreement by and between Purchaser; and Seller and
Shareholders in the form attached hereto as Exhibit “B” on the last Transfer
Date;

 

  (l) Certificate signed by an officer of the Seller acknowledging delivery by
Purchaser of the items set forth in Section 4.03 of this Agreement.

Section 4.03. Deliveries by Purchaser. At the Closing Date or Transfer Date, as
applicable, Purchaser shall deliver to Seller the following agreements,
documents and other items:

 

  (a) the portion of the Purchase Price payable in accordance with Section 3.04
and Section 3.05;

 

  (b)

Copies of all corporate resolutions adopted by the Board of Directors of
Purchaser authorizing and approving the execution and delivery of this

 

-14-



--------------------------------------------------------------------------------

 

Agreement and all agreements contemplated hereby and the consummation of the
transactions hereby and thereby, certified to be true and complete and in full
force and effect by the corporate secretary;

 

  (c) Certificates of the Purchaser pursuant to Section 11.02 of this Agreement;

 

  (d) Certificates of the Purchaser pursuant to Section 11.03 of this Agreement;

 

  (e) The Non-Competition Agreement by and between Purchaser, Seller and
Shareholders in the form attached hereto as Exhibit “B”; and

 

  (f) Certificate signed by an officer of the Purchaser acknowledging delivery
by Seller of the items set forth in Section 4.02 of this Agreement.

ARTICLE V. REAL PROPERTY; LOCATION ASSETS

Section 5.01. Real Property. As a material inducement to Purchaser to enter into
this Agreement and to consummate the transactions contemplated hereby, Seller
represents and warrants to Purchaser as follows:

Schedule 5.01 sets forth a list of all Real Property that constitute Acquired
Assets owned by Seller, including real property in which Seller holds an option
to purchase exercisable on or before the applicable Transfer Date. Except as set
forth in Schedule 5.01 and Section 5.02, Seller will have on the applicable
Transfer Date good and merchantable title to the Real Property, free and clear
of all liens (statutory or other), leases, mortgages, pledges, security
interests, conditional sales agreements, charges, claims, options, easements,
rights of way and other encumbrances of any kind or nature whatsoever
(collectively, “Encumbrances”), other than the following (collectively, the
“Permitted Encumbrances”):

 

  (a) the provisions of all applicable zoning Laws;

 

  (b) liens for current real estate taxes not delinquent;

 

  (c) encumbrances that will be released and removed of record at or prior to
the Transfer Date;

 

  (d) the Encumbrances listed on Schedule 5.01; and

 

  (e) easements, covenants and restrictions of record which do not restrict the
historical use and operation of the Real Property for the purpose that Seller is
currently utilizing such Real Property, except Stores #110 in Omaha, Nebraska
and #268 in Cheney, Kansas.

 

-15-



--------------------------------------------------------------------------------

 

Except as set forth on Schedules 5.01, 2.04, 2.05 and 5.02, none of the Real
Property is subject to any lease or grant to any Person of any right to the use,
occupancy or enjoyment of such property or any portion thereof. Except as set
forth on Schedule 5.01, the Real Property is not subject to any use
restrictions, exceptions, reservations or limitations which in any respect
interfere with or impair the present and continued use thereof as currently used
by Seller in the conduct of the Business. There are no pending or, to the
Knowledge of Seller, threatened condemnation proceedings relating to any of the
Real Property.

Section 5.02. Store Leases; Leased Real Property. The parties hereby acknowledge
that Store #118 at 3291 Holdrege, Lincoln, Nebraska and #119 at 4401 N. 70th
Street, Lincoln, Nebraska are leased to the Seller. Purchaser agrees to an
assignment of these leases if Purchaser has the right to purchase no later than
December 31, 2010 Stores #118 or #119 for the sum of One Million Three Hundred
Thousand Dollars ($1,300,000.00) free of any liens and encumbrances (but subject
to the Subway Lease encumbering Store # 119) or accept an assignment of a
purchase agreement selling said property as of the Closing Date. Moreover,
Purchaser shall also have the right to accept an assignment of the Subway Lease
encumbering Store #119 at the time of the exercise of the assignment or purchase
agreement.

The parties further acknowledge that Store #106 at 1455 S. 17th Street, Lincoln,
Nebraska is subject to a lease agreement as to a portion of the property
consisting of an area believed to be the canopy, underground storage tanks and
gas pumps. Purchaser agrees to accept an assignment of this lease on the
condition that additional options to the extension lease can be assigned to
Purchaser for three additional five year option periods.

If Seller is not able to obtain the option to purchase Stores #118 and #119 as
set forth in the first paragraph of this Section 5.02, Purchaser may exclude
such Stores from the transaction and the Purchase Price shall be reduced by the
total value assigned to that Store as set forth in Schedule 3.02(a). If Seller
is not able to obtain three additional five-year option periods for Store #106
as set forth in the second paragraph of this Section 5.02, Purchaser may exclude
such Store from the transaction and the Purchase Price shall be reduced by the
total value assigned to that Store as set forth in Schedule 3.02(a)

The parties further agree that Schedules 2.04, 2.05, 5.02 and 5.06(a) set forth
a base description of the leases pursuant to which Seller is leasing any of the
Stores and/or Locations from a third party, and pursuant to which Seller is
leasing a portion of the Stores and/or Locations to a third party (collectively
the “Leased Real Property”). On the Transfer Date that pertains to the Store
and/or Location that Purchaser has agreed to accept an assignment: (i) Seller
shall assign to Purchaser all of Seller’s right, title and interest in and to
all leases pertaining to such Leased Real Property; (ii) Seller shall agree to
indemnify and hold Purchaser harmless from any claims and/or causes of action
arising under the leases pertaining to such Leased Real Property prior to the
Transfer Date of such Leased Real Property; (iii) Purchaser shall assume and
agree to be liable for all of Sellers duties, liabilities and obligations
arising under the leases pertaining to such

 

-16-



--------------------------------------------------------------------------------

Leased Real Property on and after the Transfer Date of such Leased Real
Property; (iv) Purchaser shall agree to fully and completely indemnify and hold
Seller harmless from and against any of the items referred to in (iii) above;
and (v) any rents or other expenses pertaining to such Leased Real Property
shall be prorated to the Transfer Date of such Leased Real Property.

After the date of this Agreement Seller agrees to refrain from taking any action
pertaining to the terms of any lease pertaining to the Leased Real Property
which would in any way be detrimental to Purchaser without the prior consent of
Purchaser prior to the applicable Closing Date or Transfer Date.

All leases are currently in effect in accordance with their terms. To Seller’s
Knowledge, the landlord for each lease is in compliance with all the terms and
provisions of the applicable lease. Seller is in compliance with all of the
terms and provisions of each lease. The leases are fully assignable by Seller to
Purchaser in accordance with their respective terms and conditions, and
Purchaser shall assume all liabilities pursuant to such leases applicable to the
period commencing on the Transfer Date and shall be entitled to all rights and
benefits arising thereunder.

Section 5.03. Transfers Delayed. It is agreed that in the event any of the
leases referred to in Section 5.02 cannot be validly assigned to Purchaser by
the end of the Transfer Period, then notwithstanding any other provisions of
this Agreement, the Location(s) subject thereto shall not be transferred to the
Purchaser and payment therefore shall not be made until such time as the Seller
has fully complied with the provisions of said Section 5.02 with respect to such
Location(s), and Purchaser shall sublease such Location from Seller on the same
terms and conditions as set forth in the lease pertaining to such Location or
until Purchaser has agreed to the transfer of such Location upon the terms set
forth in this Agreement; provided, however, that no such sublease shall have a
term extending beyond January 31, 2011.

Section 5.04. De-branding; Removal of Signage. As of the Transfer Date the
Seller shall have terminated any and all agreements with producers and/or
distributors of gasoline and other motor fuels requiring that Seller purchase
specified or determinable quantities of such products at prices or according to
pricing formulas specified, with respect to each of the Locations, including but
not limited to agreements with CENEX or Sinclair, or requiring that any
Locations be branded in the name of any of such suppliers or offer for sale the
products thereof. As of the Transfer Date, or within five (5) Business Days
thereafter, the Purchaser shall, at Purchaser’s sole cost and expense, remove
from each of the Locations any and all CENEX or Sinclair signage, products,
imaging, trade dress or other visible indications that the Locations or any of
them are or were branded CENEX or Sinclair. After removal of the signage,
Purchaser shall give Seller written notice of such removal and Seller shall be
responsible for disposition of all Cenex or Sinclair signage in accordance with
Seller’s agreements with such companies, at Seller’s sole cost and expense. If
Seller does not remove such signage from the Location within five (5) Business
Days after Buyer has given Seller written notice of such signage

 

-17-



--------------------------------------------------------------------------------

removal by Purchaser, Purchaser may destroy or otherwise dispose of such signage
and other branding. The Seller and the Purchaser shall cooperate with each other
on the timing of signage removal, to assure that removal occurs within five
(5) Business Days after the Transfer Date. It is the parties’ intent that the
signage will be replaced within five (5) Business Days of the Transfer of the
Locations. Seller shall protect, defend, hold harmless and indemnify the
Purchaser against any and all costs, claims, damages or liability of any kind
arising out of such contract terminations and signage removal that occurs within
five (5) Business Days after the Transfer Date of such Location.

Section 5.05. Conformity of the Real Property. Seller represents and warrants to
Purchaser that to Seller’s Knowledge all buildings, structures and improvements
located on, fixtures contained in, and appurtenances attached to the Real
Property conform in all respects to applicable Laws, including, inter alia,
those related to zoning, use and construction, and to Seller’s Knowledge all
Real Property is zoned for the purposes for which it is presently used by the
Seller. To Seller’s Knowledge such buildings, structures, improvements, fixtures
and appurtenances are in good condition and repair, subject to normal wear and
tear, and no condition exists which interferes with the economic value or use
thereof.

Section 5.06. Equipment and Machinery. Seller represents and warrants to
Purchaser as follows:

 

  (a) To Seller’s Knowledge Schedule 5.06(a) sets forth a list of, or otherwise
describes, all material Equipment and Machinery included in the Acquired Assets.
Except as set forth in Schedule 5.06(a), Seller has good title, free and clear
of all Encumbrances (other than the Permitted Encumbrances) to the Equipment and
Machinery listed. Except as set forth on Schedule 5.06(a), Seller holds good and
transferable leasehold interests in all Equipment and Machinery leased by it, in
each case under valid and enforceable leases.

 

  (b) To Seller’s Knowledge, and except as set forth on Schedule 7.18, the
Equipment and Machinery are in good operating condition and repair (except for
ordinary wear and tear), are sufficient for the operation of the Business as
presently conducted, and are in conformity in all respects with all applicable
Laws or other requirements.

 

  (c) Except as provided hereafter or in Schedules 5.06(c) and 5.06(a), to
Seller’s Knowledge no Equipment is kept, used, maintained or operated on the
Real Property pursuant to a lease or other contract or understanding with a
third party which is not terminable at will or upon sale of the Real Property to
Purchaser. At Purchaser’s request, the Seller will direct the owner(s) of any
Equipment not owned by Seller to be removed from the Locations as of the
Transfer Date.

 

-18-



--------------------------------------------------------------------------------

 

Section 5.07. Inventories. Seller represents and warrants to Purchaser that all
items of Inventory included in the Acquired Assets consists and shall consist on
the Transfer Date of a quality and quantity usable and saleable in the ordinary
course of the Business. All Inventory is located at the Locations.

Section 5.08. Title Evidence. As evidence of title to and condition of the Real
Property, Seller shall obtain and deliver to Purchaser, within fifteen
(15) Business Days after the date hereof:

 

  (a)

Title Insurance: The Seller, at Seller’s expense, shall promptly obtain a
commitment for an Owner’s Title Insurance Policy insuring title to the Real
Property comprising the Store premises, for an amount equal to the portion of
the Purchase Price allocated to such Location pursuant to Schedule 3.02
hereunder and providing coverage which includes the standard exception waiver
endorsement (ALTA Owner’s Policy). Said title insurance shall show merchantable
fee title in the Seller in conformity with this Agreement, applicable Nebraska,
Kansas or Oklahoma law, depending upon the location of the property, and
prevailing title standards in the aforementioned states, subject only to
Permitted Encumbrances, and other easements, covenants and restrictions of
record which are acceptable to and are not objected to in writing by Purchaser’s
examining attorney pursuant to Section 5.08(d) below. Notwithstanding the
preceding sentence, with the exception of Store #268 in Cheney, Kansas and Store
#110 in Omaha, Nebraska, Purchaser’s examining attorney will not object to
Permitted Encumbrances nor to easements, covenants and restrictions of record
that do not interfere with or impair the present and continued use of the
Location currently used by Seller in the conduct of Seller’s business. With
respect to Store #268 in Cheney, Kansas and Store #110 in Omaha, Nebraska,
Purchaser intends to demolish the existing buildings and improvements and
construct new buildings and improvements. Purchaser may, therefore, object to
any Permitted Encumbrances described in Section 5.01 subparagraph (d), and to
any easements, covenants and restrictions of record that would preclude
Purchaser, in Purchaser’s sole discretion, from constructing new buildings and
improvements anywhere on the Locations for Store # 268 and Store # 110. Except
for the Leased Real Property and as otherwise set forth in Section 5.08(a),
Purchaser will not accept title to any material portion of the Real Estate in
the form of a leasehold or other estate in property, except in accordance with
the terms and provisions of this Agreement. The Seller shall promptly correct
any title objections or deficiencies which Purchaser may make pursuant to the
foregoing provisions. Seller shall bear the cost of any additional abstracting
or examination fees due to any act or omission of the Seller prior to the
Transfer Date, including transfers by operation of law. If the Seller is unable
to produce marketable title in conformity with the foregoing prior to the
Transfer Date, then, in addition to any other

 

-19-



--------------------------------------------------------------------------------

 

remedies available under applicable law, Purchaser shall have the option to
declare this Agreement null and void with respect to the Location or Locations
at issue and the Purchase Price shall be adjusted in conformity with the
Purchase Price allocated to the Locations as set forth in Schedule 3.02(a) as
finally adjusted by the Independent Appraisers final report in accordance with
the provisions of Section 3.02.

Any closing costs charged by the applicable title insurance company will be
divided equally between the Purchaser and Seller.

 

  (b) UCC Search: A Uniform Commercial Code search, at Seller’s expense, against
Seller from the Office of the Secretary of State of the appropriate state and,
if required, the appropriate county as of a current date, together with complete
copies of all documents which are shown as exceptions therein (the “UCC Search”)
and which could affect the title to any of the Acquired Assets.

 

  (c) Survey: Seller hereby advises Purchaser that Seller does not have any
Surveys of the Real Property. However, Seller shall provide access to Purchaser
to the Locations for the purpose of obtaining, at Purchaser’s expense, a staked
survey of any of the Real Property made in accordance with the “Minimum Standard
Detail Requirements for ALTA/ACSM Land Title Surveys,” jointly established and
adopted by the American Land Title Association and the American Congress on
Surveying and Mapping, and meeting the accuracy requirements of a Class A
Survey, as defined therein, by a registered engineer or surveyor satisfactory to
Purchaser, certified to Purchaser and, if applicable, the Title Insurer as of a
current date, containing an exact perimeter legal description of the Land
showing the topographic contours of the Land and the exact gross and net acreage
of the Land (the “Survey”). If Purchaser fails to obtain a Survey of any
Location on or before December 1, 2010, then Purchaser shall be conclusively
deemed to have waived any and all objections to any matters which may have been
disclosed by any such Survey.

 

  (d)

Reports: Within ten (10) Business Days after receipt of the last to be received
by Purchaser of the Title Insurance Commitment, the UCC Search and any Survey,
Purchaser shall give Seller copies of the same (collectively the “Reports”),
together with a written list or a copy of correspondence to the title insurance
company setting forth any item disclosed on such Reports that is not a Permitted
Encumbrance (the “Unsatisfactory Exceptions”). If Purchaser fails to deliver to
Seller the Reports and Purchaser’s written list or correspondence of such
Unsatisfactory Exceptions within such ten (10) Business Day period, the
Purchaser shall be conclusively deemed to have waived any right to any matters
set forth in such Reports, except for mortgages and/or liens of

 

-20-



--------------------------------------------------------------------------------

 

record that would be discharged and/or released by the payment of money by
Seller on the Transfer Date. Seller shall, at its sole cost and expense, cause
any Unsatisfactory Exceptions set forth in Purchaser’s written list to be
released and/or corrected, or shall make arrangements therefore satisfactory to
Purchaser, no later than ten (10) Business Days prior to the Transfer Date.
Whether or not the transactions provided for and contemplated by this Agreement
are consummated, all costs and expenses of obtaining the UCC Search shall be
borne solely by Seller, and the costs and expenses of obtaining the Surveys
shall be borne solely by Purchaser. Charges of any title insurance company for
any title insurance commitments, title insurance policies and/or closing
services in connection with this Transaction shall be shared equally by the
Seller and Purchaser.

ARTICLE VI. ENVIRONMENTAL MATTERS

Section 6.01. Environmental Compliance. As a material inducement to Purchaser to
enter into this Agreement and to consummate the transactions contemplated
hereby, Seller represents and warrants to Purchaser as follows:

 

  (a) To Seller’s Knowledge and except as set forth in Schedule 6.01(a), no
material amount of Hazardous Material has been disposed of, spilled, leaked or
otherwise released on any Real Property nor has any material amount of Hazardous
Material come to be located in the soil, surface water or groundwater on or
below any Real Property, except in accordance with the Environmental
Requirements. To Seller’s Knowledge and except as set forth in Schedule 6.01(a),
since the applicable Environmental Test Date, no material amounts of Hazardous
Materials are or have been generated, manufactured, treated, stored,
transported, used or otherwise handled by Sellers on any Real Property, except
in accordance with the Environmental Requirements. To the Knowledge of Seller,
there is no material condition affecting any Real Property which is in violation
of any Environmental Requirement. Notwithstanding anything to the contrary
contained in this Agreement, Seller shall indemnify and hold Purchaser harmless
from any Claim arising from any matter described on Schedule 6.01(a) that is not
covered by State Insurance.

 

  (b)

To Seller’s Knowledge and except as set forth in Schedule 6.01(b), Seller is in
compliance and has complied in all material respects with all federal, state and
local Environmental Requirements. Except as set forth on Schedule 6.01(b) Seller
has not been cited for any violation of any such Environmental Requirements. To
Seller’s Knowledge, no material capital expenditures will be required for
compliance with any applicable Environmental Requirements presently in effect.
Except as set forth in Schedule 6.01(b), to the Knowledge of Seller there is no
pending

 

-21-



--------------------------------------------------------------------------------

 

investigation, civil, criminal or administrative action, notice or demand
letter, notice of violation, or other proceeding known to Seller by any
Governmental Entity with respect to ground or surface water, soil or air
contamination, the storage, treatment, release, transportation or disposal of
Hazardous Materials, the use of underground storage tanks by Seller or the
violation of any Environmental Requirement. Except as set forth in Schedule
6.01(b), Seller has received no notice or other communication concerning any
past, present or future events, actions or conditions which under present Law
may give rise to any liability of Seller relating to the presence of Hazardous
Materials on the Real Property or on the real property of any other Person.
Seller has no agreement with any Governmental Entity relating to any such
environmental matter or any environmental or Hazardous Materials cleanup.

 

  (c) While Seller has no Knowledge of any violation of any Environmental
Requirements pertaining to any Location or problems associated with storage
tanks, lines, pumps and related equipment except as otherwise set forth on
Schedule 6.01(a), Seller acknowledges that such a violation or problem may exist
and Seller represents to Purchaser that except as otherwise set forth on
Schedule 6.01(a), as to each parcel of Real Property and the improvements,
fixtures and Equipment included therein:

 

  (i) all storage tanks, lines, pumps, and related systems and facilities in
which gasoline, gasohol, or other motor fuels are stored, transferred, or
dispensed on the Real Property are in good working condition, ordinary wear and
tear excepted, and the same do not leak and have not suffered any damage which
might produce a leak or spillage of fossil fuel into the environment which has
not been repaired or corrected.

 

  (ii) no third party has or alleges any claim for damages due to a spillage or
release of gasoline, gasohol or other motor fuel or any hazardous substance or
pollutant into the environment on, about, or from the Real Property.

 

  (iii) no material spillage, loss, escape or release of gasoline, gasohol or
other motor fuel or any hazardous or controlled substance or pollutant has
occurred on the Real Property which has not been fully remediated or corrected,
except as otherwise disclosed herein.

 

  (iv) the Real Property and the groundwater therein are not contaminated with
any hazardous or controlled substance, material or pollutant, including gasoline
and its byproducts, to the extent that cleanup, monitoring or other corrective
or investigative action or assessment is required under applicable Federal,
state or local environmental laws or regulations.

 

-22-



--------------------------------------------------------------------------------

 

  (v) the Real Property presently participates in and is eligible for, or is
presently insured pursuant to state authorized and operated programs or policies
providing coverage against losses, liability or the expenses of remediation,
investigation, assessment or monitoring and claims of third parties (hereinafter
collectively the “State Insurance”) (except as set forth in Schedule 6.01(e))
due to the presence of contamination of the soil or groundwater by petroleum,
gasoline, its byproducts, or hazardous or controlled substances or pollutants;
that all premiums for such coverage through the Transfer Date have been paid;
and that Seller’s State Insurance policies will be in full force and effect as
of the Transfer Date hereunder. If permitted, the Seller will assign and
transfer to Purchaser, as of the Transfer Date, the Seller’s rights,
entitlements, benefits and interest in, to and under such State Insurance policy
or policies; provided, however, that any such assignment or transfer does not
work a termination of Seller’s rights to coverage for, or benefits payable with
regard to, losses occurring or claims arising prior to the effective date of the
assignment. Purchaser agrees, at Purchaser’s expense, to maintain State
Insurance for environmental claims or self-insurance for two years following the
Closing Date and Purchaser shall be liable for all environmental claims arising
out of actions occurring prior to the Transfer Date to the extent of such
insurance assigned to Purchaser by Seller as contemplated by this Agreement, but
only to the extent covered by such State Insurance. Additionally, following the
Transfer Date Purchaser shall participate in and remain qualified to participate
in the State Insurance. In the event of a claim relating to a violation of an
Environmental Requirement, Seller shall pay the appropriate state deductible if
such claim is based on an event arising prior to the Transfer Date and Seller
shall also pay any amounts in excess of the amount provided by the State
Insurance in order to properly remediate the violation of such Environmental
Requirement if such claim is based on an event arising prior to the Transfer
Date. In the event of a claim relating to a violation of an Environmental
Requirement that arises after the Transfer Date, Purchaser shall pay all amounts
relating to such claim.

 

  (d)

Any and all underground fuel storage tanks located on the Real Property have
been duly registered with the Kansas Department of Health and Environment
(KDHE), the Nebraska State Fire Marshall, or the Oklahoma Corporation Commission
(“OCC”), as appropriate, and that all taxes, fees, penalties, and other charges
by reason thereof have been paid in full. If not, then the Seller will take all
steps necessary to assure that all such

 

-23-



--------------------------------------------------------------------------------

 

tanks are duly registered and that all taxes, fees, penalties and other charges
payable in order to bring the Real Property into compliance with all such
registration laws and/or regulations have been paid in full, as of the Transfer
Date.

 

  (e) As of the Transfer Date, the Real Property and all fuel storage tanks,
lines, dispensers and related systems and facilities included therein will be in
material compliance with all applicable rules and regulations of the KDHE,
Nebraska State Fire Marshall, the OCC, any other state agency(ies) having
jurisdiction of the same, and the U.S. Environmental Protection Agency (EPA),
and that all leak detection devices, overfill and spill protection systems,
monitoring wells and other equipment or facilities then required to be in place
and operative under such rules, regulations and all applicable laws will be
installed and operating properly as of the Transfer Date.

 

  (f) The disclosures made by Seller in Schedule 6.01(f) are a complete and
accurate statement of the material environmental histories of the Real Property
comprising each Location, and the only known contamination or pollution on any
of the Real Property in addition to that reflected in the reports of Purchaser’s
environmental consultant(s) is as set forth in said Schedule 6.01(j). Seller has
provided (or will provide within five (5) Business Days of this Agreement) to
Purchaser any and all reports, data and correspondence regarding the
environmental conditions of the Real Property and/or, to Seller’s Knowledge, the
names of any and all parties/entities who may have such information, including
the names of all consultants, engineers, or employees (past or present) who may
have such information.

 

  (g)

Prior to the Closing Date, Purchaser shall have the right and option to cause
tests of the soil and groundwater on the Real Property to be conducted by a
qualified testing agency and/or laboratory to determine whether contamination
from gasoline or any hazardous or controlled substance(s) or pollutant may be
present. The cost of such tests will be borne by Purchaser. The dates as of
which such sampling are completed at each Location is referred to herein as the
“Environmental Test Date” as to such Location. Any clean-up or other
investigative, corrective or remedial procedures which may be indicated as
necessary pursuant to Environmental Requirements as a result of such tests will
be the responsibility of the Seller, subject to approval of the Purchaser and
the other provisions of this Agreement. Seller hereby authorizes access to the
Real Property by Purchaser and/or its agents and consultants for the purposes of
conducting such tests and shall provide information as necessary to assist
Purchaser in causing such tests to be performed. Notwithstanding the foregoing,
the Seller and the Purchaser shall each

 

-24-



--------------------------------------------------------------------------------

 

have the right to rescind this Agreement as to any Location in the event tests
of such Location reveal the presence of contamination at such Location or to the
property of another person that arose from the Location requiring clean-up or
other corrective or remedial procedures, including monitoring, under applicable
laws or regulations and the costs of such clean-up, remediation and/or
monitoring is reasonably expected to be in excess of the funds available from
the applicable State Insurance or from insurance proceeds available to pay the
cost of such cleanup or other corrective or remedial procedures and to pay
damages to any person whose property was affected by contamination that arose
from a Location. The Seller, however, shall not be entitled to so rescind if,
within ten (10) Business Days following receipt of Seller’s notice of
rescission, Purchaser elects to acquire the subject Location notwithstanding a
finding of contamination, pursuant to Section 6.01(i), or to waive in writing
its right of rescission hereunder and agrees to accept the said Location in its
current environmental condition. Notwithstanding anything to the contrary
contained in this Agreement, the Purchaser hereby agrees that it shall not
rescind this Agreement as to any Location that is otherwise eligible under the
applicable State Insurance and requires only the future monitoring of soil or
groundwater contamination.

 

  (h) Purchaser shall have the further right to rescind this Agreement and
terminate its obligations hereunder as to any Location, at any time prior to the
Closing Date, in the event that any test, inspection or investigation reveals
that the tanks, fuel lines, dispensers, and other fuel-handling facilities are
not in fact as represented in Section 6.01(c) (and are not satisfactorily
repaired or corrected by the Seller prior to the Closing Date), or that any
other matter the Seller in this Section 6.01 has represented as true, with
respect to third-party claims, spills, losses or releases of motor fuel or any
hazardous or controlled substance or pollutant on the Location, or contamination
of the Location and/or the groundwater therein is in fact untrue in any material
respect.

 

  (i)

If Purchaser elects to close this transaction as to a particular Location
notwithstanding a finding that some or all of the Real Property comprising said
Location is or may be contaminated or the property of another person is
contaminated as a result of contamination that arose from the Location and
damages and costs that arose because of such contamination are not fully covered
by the applicable State Insurance, then in that event the Seller shall not be
entitled to rescind Seller’s obligations under this Agreement and Seller shall
be responsible for all environmental expenses and claims not covered by
insurance. In such event, Purchaser shall not be required to reimburse Seller
the amount of any deductible or co-payment amount incurred to date under any
State Insurance, contract, plan or policy providing insurance benefits with
respect to the subject Real Property.

 

-25-



--------------------------------------------------------------------------------

 

Seller authorizes Purchaser on its behalf to perform all required cleanup,
remediation, monitoring or other work in accordance with the applicable State
Insurance.

 

  (j) The Seller hereby authorizes Purchaser to obtain from Seller’s
environmental consultants or contractors, KDHE, the Nebraska State Fire
Marshall, the OCC, and any other State, Federal, or local agency(ies) having
jurisdiction of matters related to contamination of the Real Property, any and
all information which may be available concerning the environmental history of
the Real Property, tests or investigations performed on the Real Property and
the results thereof, remediation and/or monitoring performed or to be performed,
and the reports, findings and/or opinions of such consultants, contractors or
agencies concerning the same; and the Seller will execute appropriate forms of
consent authorizing representatives of such consultants, contractors or agencies
to discuss the foregoing matters with representatives of Purchaser and
Purchaser’s consultant(s).

ARTICLE VII. REPRESENTATIONS AND WARRANTIES OF

SELLER

As a material inducement to Purchaser to enter into this Agreement and to
consummate the transactions contemplated hereby, Seller represents and warrants
to Purchaser as follows:

Section 7.01. Organization: Power. Each entity comprising the Seller is duly
organized, validly existing and in good standing under the Laws of the State of
its formation and is qualified to do business in all states where it owns or
operates a Location and is not required to be qualified as a foreign corporation
in any other state or jurisdiction.

Section 7.02. Authorization and Validity of Agreement. The Seller has all
requisite corporate power and corporate authority to own, lease and operate the
Acquired Assets, to carry on the Business as it is now being conducted, and to
enter into, execute and deliver this Agreement and all agreements contemplated
hereby, to consummate the transactions contemplated by this Agreement and to
comply with and fulfill the terms and conditions of this Agreement. The
execution and delivery of this Agreement by Seller and the consummation by
Seller of the transactions contemplated by this Agreement have been duly
authorized by all necessary action on the part of Seller, and no other corporate
or other proceedings on the part of Seller are necessary to authorize the
execution, delivery and performance of this Agreement. This Agreement has been
duly executed and delivered by Seller and constitutes the legal, valid and
binding obligation of the Seller, enforceable against Seller in accordance with
its terms and conditions.

 

-26-



--------------------------------------------------------------------------------

 

Section 7.03. No Conflict or Violation. The execution, delivery and performance
of this Agreement by Seller does not and shall not: (a) violate or conflict with
any provision of the articles of incorporation, bylaws or other governing
document of Seller, (b) violate any provision of Law of any Governmental Entity
applicable to Seller or the Business; (c) violate or result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
contract, lease, loan agreement, mortgage, security agreement, indenture,
license, consent order or other instrument or obligation to which Seller is a
party, or by which Seller’s assets or properties may be bound; or (d) result in
the imposition of any Encumbrance or restriction on the Business or any of the
Acquired Assets.

Section 7.04. Consents and Approvals. To Seller’s Knowledge Schedule 7.04 sets
forth a list of each consent, waiver, authorization or approval of any
Governmental Entity, or of any other Person, and each declaration to or filing
or registration with any Governmental Entity required in connection with the
execution and delivery of this Agreement by Seller or the performance by Seller
of its obligations hereunder.

Section 7.05. Financial Information. Each income statement and profit loss
statement (by Location) for the fiscal years ending 2008, 2009 and year-to-date
for 2010, and any and all other financial information provided by Seller to
Purchaser with respect to the Business of the Locations, including but not
limited to, gross sales, gas sales (the number of gallons of gasoline ),
prepared food sales, tobacco sales and other inside sales, for periods preceding
the Closing Date, including, without limitation, the aforementioned fiscal years
is accurate and not misleading.

Section 7.06. Absence of Certain Changes or Events. Except as set forth on
Schedule 7.06, since December 31, 2009, Seller has operated the Business at the
Locations in the ordinary course consistent with past practice and there has not
been any:

 

  (a) Material Adverse Effect;

 

  (b) (i) except for normal periodic increases in the ordinary course of the
Business consistent with past practice, increase in the compensation payable or
to become payable to any Personnel at the Locations engaged in the Business,
(ii) bonus, incentive compensation, service award or other like benefit granted,
made, or accrued, contingently or otherwise, for or to the credit of any
Personnel at the Locations engaged in the Business, (iii) employee welfare,
pension, retirement, profit-sharing, or similar payment or arrangement made or
agreed to by Seller for any Personnel at the Locations engaged in the Business
other than in the ordinary course of the Business, or (iv) new employment
agreement with any Personnel at the Locations engaged in the Business to which
Seller is a party;

 

  (c) addition to or modification of any employee benefit plan, arrangement, or
practice described in Schedule 7.10 other than (i) the extension of coverage to
other employees of Seller who became eligible after December 31, 2009, or
(ii) changes required by Law;

 

-27-



--------------------------------------------------------------------------------

 

  (d) sale, assignment or transfer of any of the assets or properties of Seller
used in the Business and situated at the Locations except in the ordinary course
of the Business consistent with past practice;

 

  (e) execution and delivery, amendment, cancellation or termination of any
contract, license or other instrument material to the Business involving the
Locations;

 

  (f) with respect to the Locations, capital expenditure or the execution of any
lease or any incurring of liability therefore in connection with the Business
involving payments in excess of $10,000 per Location in the aggregate;

 

  (g) with respect to each Location, failure to repay or discharge any material
obligation or liability;

 

  (h) with respect to the Locations, failure to operate the Business in the
ordinary course or to preserve the Business intact, and to preserve for
Purchaser the goodwill of Seller’s dealers, suppliers, customers and others
having business relations with it;

 

  (i) revaluation of any of the Acquired Assets;

 

  (j) damage, destruction or loss (whether or not covered by insurance)
affecting the Acquired Assets or the Business in excess of $10,000.00;

 

  (k) Intentionally Deleted;

 

  (l) agreement to do any of the foregoing; or

 

  (m) other event or condition of any character which in any one case or in the
aggregate has had or may have a Material Adverse Effect on the Business as
conducted at the Locations.

Section 7.07. Tax Matters. Seller has duly and timely filed all Tax Returns
required to have been filed with any federal, state, local or foreign Taxing
authority on or before the Closing Date or Transfer Date, as applicable, and has
timely paid all Taxes due and payable by Seller on or before the Closing Date or
Transfer Date, as applicable, whether or not shown on such Tax Returns. Seller
has set up reserves or accruals which are adequate for the payment of all Taxes
for all periods through the Closing Date or Transfer Date, as applicable. No
Taxing authority has asserted any claim against Seller for the assessment of any
additional Tax liability or initiated any action or proceeding which could
result in such an assertion. Seller has made all withholding of Taxes required

 

-28-



--------------------------------------------------------------------------------

to be made under all applicable Laws and regulations, including without
limitation, withholding with respect to sales and use Taxes and compensation
paid to employees, and the amounts withheld have been properly paid over to the
appropriate Taxing authorities. Seller is not a “foreign person” within the
meaning of Section 1445(f)(3) of the Code. The transactions contemplated by this
Agreement are not subject to the Tax withholding provisions of Section 3406 of
the Code or of Sub-Chapter A or Chapter 3 of the Code, or of any other
comparable provision of Law.

Section 7.08. Absence of Undisclosed Liabilities. Except as set forth in
Section 2.04 and on Schedule 2.04, the Acquired Assets will be conveyed to
Purchaser pursuant to this Agreement free and clear of all Encumbrances other
than the Permitted Encumbrances.

Section 7.09 Intellectual Property. All Intellectual Property owned by Seller
including, but not limited to Seller’s name, is excluded from the transactions
covered by this Agreement.

Section 7.10. Employee Benefit Plans.

 

  (a) As used in this Section 7.10 and Section 14.01. the following terms have
the meanings set forth below:

“Seller’s Benefit Obligations” means all obligations, arrangements, or customary
practices, whether or not legally enforceable, to provide benefits, other than
salary or wages, as compensation for services rendered, to present or former
directors, employees, or agents, other than obligations, arrangements, and
practices that are Seller’s Plans, that are owed, adopted, or followed by the
Seller. Seller’s Benefit Obligations also include consulting agreements under
which the compensation paid does not depend upon the amount of service rendered,
severance payment policies and fringe benefits within the meaning of Code
Section 132.

“Seller’s Plans” means each voluntary employees’ beneficiary association under
Section 501(c)(9) of the Code whose members include employees of the Seller and
all employee benefit plans, as defined in Section 3(3) of ERISA, to which the
Seller is a plan sponsor, as defined in Section 3(16)(B) of ERISA, or to which
the Seller otherwise contributes or has contributed, or in which the Seller
otherwise participates or has participated.

 

  (b)

Schedule 7.10(a) contains a true and complete list of all Seller’s Plans and
Seller’s Benefit Obligations. All such Seller’s Plans and Seller’s Benefit
Obligations are in full force and effect and are in compliance in all respects,
both as to form and operation, with applicable provisions of ERISA, the Code,
and any other applicable Laws, and with any applicable

 

-29-



--------------------------------------------------------------------------------

 

collective bargaining agreement. No event has occurred, and there exists no
condition or set of circumstances which has resulted in or which could result in
the imposition of any liability on Seller under ERISA, the Code or other
applicable Law with respect to such Seller’s Plans or Seller’s Benefit
Obligations;

 

  (c) It is expressly understood that Purchaser assumes no liability or
obligation for any of Seller’s Plans or Seller’s Benefit Obligations, and that
the ongoing operations or termination of such Seller’s Plans or Seller’s Benefit
Obligations, and any expenses incidental thereto, shall be the sole
responsibility of Seller;

 

  (d) Seller does not sponsor, maintain, contribute to, or is required to
contribute to, any medical, health, life or other welfare benefits for present
or future terminated or retired employees or their spouses or dependents, other
than as required by Part 6 of Subtitle B of Title I of ERISA, COBRA, or any
comparable state Law, and has no liability of any nature, whether known or
unknown, fixed or contingent, with respect to any such post-termination welfare
benefits.

Section 7.11. Personnel; Labor Relations.

 

  (a) Schedule 7.11(a) sets forth all collective bargaining agreements and
relationships with Personnel (other than the employment contracts specified on
Schedule 7.11(a)), to which Seller is a party, identifying the parties thereto,
the expiration dates, and the status thereof.

 

  (b)

Except as set forth in Schedule 7.11(b), (i) there is no labor strike, lockout,
dispute, slowdown or stoppage pending or, to the Knowledge of Seller, threatened
against or involving Seller, nor has any such event or labor difficulty occurred
within the past five (5) years; (ii) no union claims to represent Seller’s
Personnel, except as those identified in Schedule 7.11(a); (iii) except as set
forth in Schedule 7.11(a), Seller is not a party to nor bound by any collective
bargaining or similar agreement with any labor organization, written work rules
or practices or unwritten work rules or practices material to Seller agreed to
with any labor organization or employee or Personnel association; (iv) except as
set forth in Schedule 7.11(a), none of Seller’s Personnel are represented by any
labor organization and there has been no attempt to organize any group or all of
Seller’s Personnel within the past five (5) years, and Seller has not received
notice of any current union organizing petition to the National Labor Relations
Board or any other Governmental Entity (collectively referred to as “NLRB”), nor
has Seller received notice of any NLRB procedure concerning representation of
any of its Personnel; (v) Seller is in compliance in all respects with all
applicable Laws respecting

 

-30-



--------------------------------------------------------------------------------

 

employment and employment practices, terms and conditions of employment, wages,
hours of work, and occupational safety and health; (vi) there is no unfair labor
practice charge or complaint against Seller pending or, to the Knowledge of
Seller, threatened before the NLRB (and Seller does not believe that there
exists any reasonable basis therefore); (vii) there is no grievance arising out
of any collective bargaining agreement or other grievance procedure (and Seller
does not believe that there exists any reasonable basis therefore); (viii) there
is no charge with respect to or relating to Seller pending before the Equal
Employment Opportunity Commission or any other agency responsible for the
prevention of unlawful and/or discriminatory employment practices (and Seller
does not believe that there exists any reasonable basis therefore); (ix) Seller
has not received any written notice of the intent of any Governmental Entity
responsible for the enforcement of labor or employment Laws to conduct an
investigation or other inquiry relating to Seller, and no such investigation or
other inquiry is in progress; (x) there is no claim, action, suit, proceeding,
investigation or inquiry pending or, to the Knowledge of Seller, threatened, in
any forum by or on behalf of any present or former Personnel of Seller, any
applicant for employment, or classes of the foregoing alleging breach of any
express or implied contract of employment, any Law governing employment or the
termination thereof or other discriminatory, wrongful, or tortious conduct in
connection with the employment relationship; (xi) there is no private agreement
which restricts Seller from relocating, closing, or terminating any of its
operations or facilities; (xii) Seller is not aware that any of its Personnel
have any current or immediate plans to terminate employment with Seller;
(xiii) Seller has no present intention to terminate the employment of any
Personnel due to misconduct or unsatisfactory performance; and (xiv) Seller has
not received notice of any assertion or allegation of any wrongful employment
action or practice, including, without limitation, discrimination and
harassment, by any present or former Personnel of Seller, any applicant for
employment, or classes of the foregoing.

 

  (c) Seller shall pay its Personnel as required under its policies and/or by
applicable Law for accrued but unused and unpaid vacation, sick leave, other
accrued benefits, and commissions as of the Transfer Date.

 

  (d)

Seller has not, in the past five (5) years, with respect to the Business,
effectuated: (i) a “plant closing” (as defined in the Worker Adjustment and
Retraining Notification Act (“WARN Act”)) affecting any site of employment or
one or more facilities or operating units within any site of employment or
facility of the Business; or (ii) a “mass layoff” (as defined in the WARN Act)
affecting any site of employment or facility of the Business; nor has the
Business been affected by any transaction or

 

-31-



--------------------------------------------------------------------------------

 

engaged in layoffs or employment terminations sufficient in number to trigger
application of any similar state or local Law. None of Seller’s Personnel has
suffered an “employment loss” (as defined in the WARN Act) during the previous
six months.

 

  (e) Nothing contained in this Agreement shall confer upon any Personnel of
Seller any right with regard to continued employment by Purchaser nor any third
party beneficiary rights, nor shall anything herein interfere with the right of
Purchaser after the Transfer Date to: (i) terminate the employment of any of its
Personnel at any time, with or without cause or notice; (ii) restrict Purchaser
in the exercise of its independent business judgment in establishing or
modifying any of the terms or conditions of the employment of its Personnel.
Purchaser will not incur any liability on account of Seller’s Personnel in
connection with the transactions contemplated by this Agreement, including
without limitation, any liability on account of unemployment insurance
contributions, termination payments, retirement, pension, profit-sharing, bonus,
severance pay, disability, health, accrued vacation, accrued sick leave or other
employee benefit plans, practices, agreements or understandings.

 

  (f) Except as set forth in Schedule 7.11(f), Seller has not entered into any
severance or similar arrangement in respect of any present or former Personnel
that shall result in any obligation (absolute or contingent) of Purchaser to
make any payment to any present or former Personnel following termination of
employment, including the termination of employment effected, directly or
indirectly, by the transactions contemplated by this Agreement. The consummation
of the transaction contemplated by this Agreement will not trigger, directly or
indirectly, any severance or similar arrangement of Seller payable by Purchaser
after the Closing.

 

  (g) Seller has no obligation to provide any medical or health benefits to any
former employees or retired employees, except to the extent required by COBRA.
Seller is and has been in full compliance with the requirements of COBRA and
Seller is not subject to any excise tax under Code Section 4980B for the current
or any prior taxable year. Seller shall be solely responsible and liable for
providing any and all benefits to employees or others (or their covered
dependents) of Seller required under COBRA arising from any qualifying event as
defined under Code Section 4980(B)(f)(3) and ERISA Section 603 occurring on or
before the Transfer Date.

Section 7.12. Licenses and Permits. Seller has obtained all material Licenses
and Permits necessary for the conduct of the Business and all material Licenses
and Permits are in full force and effect. The Licenses and Permits are described
in Schedule 7.12.

 

-32-



--------------------------------------------------------------------------------

Seller has provided true and complete copies of all Licenses and Permits to
Purchaser. Except as set forth in Schedule 7.12, the consummation of the
transactions contemplated hereby shall not interrupt or give any Governmental
Entity the right to terminate or interrupt the continuation of any of the
Licenses and Permits or the conduct of the Business. Seller is in compliance
with all terms, conditions and requirements of all Licenses and Permits and no
proceeding is pending or, to the Knowledge of Seller, threatened relating to the
revocation or limitation of any of the Licenses or Permits.

Section 7.13. Insurance; Bonds With Respect to the Acquired Assets. With respect
to the Acquired Assets:

 

  (a) Schedule 7.13 lists all policies of title, liability, fire, casualty,
business interruption, workers’ compensation and other forms of insurance
(collectively, “Policies” and individually, a “Policy”) insuring the properties,
assets or operations of Seller. Seller has made true and complete copies of all
such policies available to Purchaser.

 

  (b) There are no outstanding bonds or other surety arrangements issued or
entered into in connection with the assets and properties of Seller or the
Business. No bond is required to satisfy any contractual, statutory, or
regulatory requirement applicable to Seller.

Section 7.14. Contracts and Commitments. With respect to the Acquired Assets and
the Business and/or Personnel, Schedule 7.14 lists all of the following
(collectively, the “Contracts”).

 

  (a) employment, consulting, bonus, profit-sharing, percentage compensation,
deferred compensation, pension, welfare, retirement, stock purchase or stock
option plans and agreements and commitments with the directors, Personnel, or
Affiliates;

 

  (b) contracts, agreements, and commitments relating to any joint venture,
partnership, strategic alliance, or sharing of profits or losses with any Person
to which Seller is a party or is bound;

 

  (c) contracts, agreements, and commitments containing covenants purporting to
limit the freedom of Seller or any Personnel to compete in any business or in
any geographic area;

 

  (d) contracts, agreements, and commitments requiring payments or distributions
to any shareholder, director, or Personnel of Seller, or any relative or
Affiliate of any such Person; and

 

  (e)

contracts not made in the ordinary course of the Business; and identifies
whether those plans, notes, mortgages, contracts, agreements, and

 

-33-



--------------------------------------------------------------------------------

 

commitments are Assigned Contracts. Seller has made true and complete copies of
all the foregoing plans, notes, mortgages, contracts, agreements, and
commitments available to Purchaser.

All of the Contracts are in full force and effect. Except as set forth in
Schedule 7.14, neither the Seller, nor, to the Knowledge of Seller, any other
party thereto, has breached any provision of, or is in default under, the terms
of, nor does any condition exist which, with notice or lapse of time, or both,
would cause Seller or, to the Knowledge of Seller, any other party to be in
default under, any Contract, insofar as such breach, default or condition would
affect the Business, the Acquired Assets or Personnel.

Section 7.15. Suppliers. Schedule 7.15 sets forth a list of the Seller’s ten
(10) largest suppliers (other than beer, pop or gasoline) by dollar volume (with
specification of the dollar volume) in the calendar years ended 2008 and 2009.
No material supplier has terminated or changed in any material respect, or to
the Knowledge of Seller intends to terminate or change in any material respect,
its relationship with the Seller.

Section 7.16. Compliance With Law. to Seller’s Knowledge, and except as set
forth on Schedule 7.16, Seller and the Business as conducted at the Locations
are in compliance with all applicable Laws, including without limitation, those
applicable to discrimination in employment, occupational safety and health,
trade practices, competition and pricing, product warranties, zoning, building,
sanitation, employment, retirement, labor relations, and product advertising.
Seller is not in default with respect to any order, writ, judgment, award,
injunction or decree of any Governmental Entity or arbitrator applicable to
Seller, its Personnel, the business conducted at the Locations or any of the
Acquired Assets, or is aware that any factual circumstances are likely to result
in such default.

Section 7.17. Litigation. To Seller’s Knowledge, and except as set forth on
Schedule 7.17, (a) there are no claims, actions, suits, proceedings, arbitral
actions or investigations pending or, to the Knowledge of Seller, threatened
against the Seller, its officials, employees, Business or the assets thereof
which would have any effect whatsoever on the Acquired Assets, the business
conducted at the Locations or the Personnel before or by any Governmental
Entity; and (b) there are no unsatisfied judgments of any kind against the
Seller or the Acquired Assets with respect thereto.

Section 7.18. Title to the Acquired Assets and Related Matters. Seller has good,
marketable and insurable title to all of the Acquired Assets, free and clear of
all Encumbrances, except for the Permitted Encumbrances. Seller has complete and
unrestricted power and the unqualified right to sell, convey, assign, transfer
and deliver the Acquired Assets, and the deeds and other instruments of
assignment and transfer to be executed and delivered by Seller to Purchaser at
the Transfer Date will be valid and binding obligations of Seller, enforceable
in accordance with their respective terms, and will effectively vest in
Purchaser good, marketable and insurable title to the Acquired Assets. To
Seller’s Knowledge consents necessary to consummate the transactions

 

-34-



--------------------------------------------------------------------------------

contemplated by this Agreement have been obtained, or will be obtained on or
prior to and be in effect as of the Transfer Date, and are or will be when
obtained valid and binding upon the persons giving the same. Except as set forth
in Schedule 7.18, the Acquired Assets are in good operating condition and
repair, subject to normal wear and tear, and are suitable for the purposes used.
With the exception of the Excluded Assets and leases and contracts listed on
Schedule 2.04 that are not being assumed by Purchaser, the Acquired Assets
include all properties and assets (tangible and intangible, and all leases,
licenses and other agreements, but excluding the Excluded Assets) necessary or
desirable to permit Purchaser to carry on the Business subsequent to the Closing
Date or Transfer Date, as applicable, as presently conducted by Seller.

Section 7.19. Absence of Certain Business Practices. Except as set forth on
Schedule 7.19, within the five (5) years immediately preceding the date of this
Agreement, neither Seller nor any official or employee, nor any other Person
acting on behalf of Seller has given or agreed to give, directly or indirectly,
any gift or similar benefit to any dealer, supplier, customer, governmental
employee or other Person who is or may be in a position to help or hinder the
Business (or assist Seller in connection with any actual or proposed transaction
relating to the Business or the Acquired Assets), which might subject Seller to
any damage or penalty in any civil, criminal, or governmental litigation or
proceeding.

Section 7.20. No Other Agreements to Sell Assets. Seller has no obligation,
absolute or contingent, to any other Person to sell any of the Acquired Assets,
or to effect any merger, consolidation, or other reorganization of Seller, or to
enter into any agreement with respect thereto.

Section 7.21. All Material Information. Seller has not withheld from Purchaser
any material facts relating to the Acquired Assets, the Business or its
prospects, the operations of Seller, or the financial or other condition of
Seller. To Seller’s Knowledge, no representation or warranty made herein by
Seller and no statement contained in any certificate or other instrument
furnished or to be furnished to Purchaser by Seller in connection with the
transactions contemplated by this Agreement contains or will contain an untrue
statement of a material fact or omits to state any material fact necessary in
order to make any representation, warranty, or other statement of Seller not
misleading.

Section 7.22. Survival. All representations and warranties contained in this
Agreement shall survive the execution, delivery and performance hereof until the
applicable Survival Date.

ARTICLE VIII. REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to Seller as follows:

Section 8.01. Corporate Organization. Purchaser is a corporation duly organized
and validly existing under the Laws of the State of Iowa and has all requisite
corporate power and authority to own its properties and assets and to conduct
its business as now conducted.

 

-35-



--------------------------------------------------------------------------------

 

Section 8.02. Authorization and Validity of Agreement. Purchaser has all
requisite corporate power and corporate authority to enter into this Agreement
and to perform its obligations hereunder. The execution and delivery of this
Agreement and the performance of the obligations of Purchaser hereunder have
been duly authorized by all necessary corporate action by the board of directors
of Purchaser, and no other corporate proceedings on the part of Purchaser are
necessary to authorize the execution, delivery, or performance. This Agreement
has been duly executed by Purchaser and constitutes Purchaser’s valid and
binding obligation, enforceable against Purchaser in accordance with its terms.

Section 8.03. No Conflict or Violation. The execution, delivery and performance
of this Agreement by Purchaser do not and shall not: (a) violate or conflict
with any provision of its articles of incorporation, bylaws, or other governing
document of Purchaser, (b) violate any provision of Law of any Governmental
Entity, or (b) violate or result in a breach of, or constitute (with due notice
or lapse of time or both) a default under any contract, lease, loan agreement,
mortgage, security agreement, trust indenture or other agreement or instrument
to which Purchaser is a party or by which it is bound or to which any of its
properties or assets is subject.

Section 8.04. Approvals and Consents. The execution, delivery and performance of
this Agreement by Purchaser do not require Purchaser to obtain the consent or
approval of, or to make any filing with, any Governmental Entity or other Person
except as may be required to obtain the transfer of any Licenses or Permits.

Section 8.05. Broker’s and Finder’s Fees. No broker, finder or other Person is
entitled to any commission or finder’s fee in connection with this Agreement or
the transactions contemplated by this Agreement as a result of any actions or
commitments of Purchaser (or its Affiliates).

Section 8.06 Due Diligence Report. Purchaser shall give to the Seller written
notice of the existence or occurrence of any condition of which Purchaser has
actual knowledge based upon the due diligence conducted by Purchaser which would
make any representation or warranty of Seller herein contained untrue or which
might reasonably be expected to prevent the timely consummation of the
transactions contemplated hereby

ARTICLE IX. PRE-CLOSING COVENANTS OF SELLER

Seller covenants and agrees to comply with the following provisions:

Section 9.01. Maintenance of Entity Status. Seller will be maintained at all
times as a duly organized corporation or other appropriate entity validly
existing under the Laws of the state in which it is presently incorporated or
established.

 

-36-



--------------------------------------------------------------------------------

 

Section 9.02. Operation of Business. Seller shall operate the Business in the
usual, regular and ordinary manner only (other than as contemplated or permitted
by the provisions of this Agreement) and Seller shall use its best efforts to
(a) preserve its present business organization intact, (b) preserve its
relationships with employees, dealers, suppliers, customers, lenders and others
having business dealings with it, (c) timely file all Tax Returns and timely
withhold and pay all Taxes, and (d) maintain in full force and effect all
licenses and permits reasonably required for the operation of the Business as
presently conducted. Except as contemplated or permitted by the provisions of
this Agreement, Seller shall not incur any material liabilities with respect to
the Acquired Assets after the date hereof other than in the ordinary course of
the Business.

Section 9.03. Actions Before the Closing Date or Transfer Date. Seller shall not
take any action which shall cause it to be in breach of any representation,
warranty, covenant or agreement contained in this Agreement or cause it to be
unable to perform in any material respect its obligations hereunder, and Seller
shall use commercially reasonable best efforts (subject to any conditions set
forth in this Agreement) to perform and satisfy all conditions to Closing to be
performed or satisfied by Seller under this Agreement, including action
necessary to obtain all consents and approvals of third parties required to be
obtained by Seller to effect the transactions contemplated by this Agreement.

Section 9.04. Maintenance of Acquired Assets. Seller shall maintain all of the
Acquired Assets in their present order and condition (including routine or
necessary maintenance), subject to normal wear and tear and normal obsolescence
and the requirements of the Business, and will maintain insurance upon all of
its assets and operations of the kind and in the amounts existing as of the date
of this Agreement, to the extent available on a reasonably comparable basis.

Section 9.05. Maintenance of Records and Compliance with Laws. Seller shall
maintain its books, accounts and records in the usual, regular and ordinary
manner in accordance with past practices and will comply in all respects with
all Laws, permits and licenses applicable to it and to the conduct of the
Business.

Section 9.06. Access; Cooperation. Seller shall provide (and has heretofore
provided) Purchaser and its accountants, attorneys and other authorized
representatives, subject to the agreements and provisions regarding
confidentiality and use of information contained in that certain Confidentiality
Agreement dated March 5, 2010, by and between Seller and Purchaser (the
“Confidentiality Agreement”), the right, upon reasonable notice and during
normal business hours, to enter upon its offices and facilities in order to
inspect its records and business operations and to consult with its officers and
key employees regarding any of the Acquired Assets or the Business. Seller shall
generally cooperate with Purchaser and its employees, attorneys, accountants and
other agents and, generally, do such other acts and things in good faith as may
be reasonable to timely effectuate the purposes of this Agreement and the
consummation of the transactions contemplated herein in accordance with the
provisions of this Agreement.

 

-37-



--------------------------------------------------------------------------------

 

Section 9.07. Governmental Approvals. Promptly after the execution of this
Agreement, Seller shall file all applications and reports which are required to
be filed by it with any Governmental Entity in connection with the transactions
contemplated by this Agreement. Seller shall also promptly provide all
information that any Governmental Entity may require in connection with any such
application or report.

Section 9.08. Notification of Certain Matters. Seller shall give prompt notice
to Purchaser of:

 

  (a) the occurrence, or failure to occur, of any event which occurrence or
failure would be likely to cause any representation or warranty of Seller
contained in this Agreement to be untrue or inaccurate in any material respect
at any time from the date hereof to the Transfer Date; and

 

  (b) any failure of Seller to comply with or satisfy in any respect any
material covenant, condition or agreement to be complied with or satisfied by
Seller hereunder. Seller shall use its commercially reasonable efforts to remedy
promptly any such failure.

Section 9.09. Notification of Employees. Seller shall within forty-eight
(48) hours of the signing of the Agreement, notify its employees of this
transaction and allow Purchaser’s representatives to begin the due diligence
process related to contacting the employees regarding Purchaser’s employment
policies and procedures.

ARTICLE X. PRE-CLOSING COVENANTS OF PURCHASER

Purchaser covenants and agrees to comply with the following provisions:

Section 10.01. Actions Before the Closing Date. Purchaser shall not take any
action which shall cause it to be in breach of any representation, warranty,
covenant or agreement contained in this Agreement or cause it to be unable to
perform in any material respect its obligations hereunder, and Purchaser shall
use commercially reasonable best efforts (subject to any conditions set forth in
this Agreement) to perform and satisfy all conditions to Closing to be performed
or satisfied by Purchaser under this Agreement, including action necessary to
obtain all consents and approvals of third parties required to be obtained by
Purchaser to effect the transactions contemplated by this Agreement.

Section 10.02. Cooperation. Purchaser shall generally cooperate with Seller and
its employees, attorneys, accountants and other agents and, generally, do such
other acts and things in good faith as may be reasonable to timely effectuate
the purposes of this Agreement and the consummation of the transactions
contemplated herein in accordance with the provisions of this Agreement.

 

-38-



--------------------------------------------------------------------------------

 

Section 10.03. Governmental Approvals. Promptly after the execution of this
Agreement, Purchaser shall file all applications and reports which are required
to be filed by Purchaser with any Governmental Entity in connection with the
transactions contemplated by this Agreement. Purchaser shall also promptly
provide all information that any Governmental Entity may require in connection
with any such application or report.

Section 10.04. Notification of Certain Matters. Purchaser shall give prompt
notice to Seller of:

 

  (a) the occurrence, or failure to occur, of any event which occurrence or
failure would be likely to cause any representation or warranty of Purchaser
contained in this Agreement to be untrue or inaccurate in any material respect
at any time from the date hereof to the Transfer Date; and

 

  (b) any failure of Purchaser to comply with or satisfy in any material respect
any covenant, condition, or agreement to be complied with or satisfied by
Purchaser hereunder. Purchaser shall use commercially reasonable efforts to
remedy promptly any such failure.

ARTICLE XI.

CONDITIONS PRECEDENT TO OBLIGATIONS OF

SELLER

The obligation of Seller to consummate the transactions provided for in this
Agreement are subject to the fulfillment, at or before the Closing Date or
Transfer Date, as applicable, of the following conditions, any one or more of
which may be waived in writing by Seller in its sole discretion:

Section 11.01. Deliveries by Purchaser. Purchaser shall have made delivery to
Seller of the documents and items specified in Section 4.03 herein.

Section 11.02. Representations and Warranties of Purchaser. All representations
and warranties made by Purchaser in this Agreement shall be true and correct in
all material respects on and as of the Closing Date as if made by Purchaser on
and as of that date, and Seller shall have received a certificate to that effect
from Purchaser dated the Closing Date.

Section 11.03. Performance of the Obligations of Purchaser. Purchaser shall have
performed in all material respects all obligations required under this Agreement
to be performed by Purchaser on or before the Closing Date, and Seller shall
have received a certificate to that effect from Purchaser dated the Closing
Date.

Section 11.04. No Violation of Orders. No preliminary or permanent injunction or
other order issued by any Governmental Entity that declares this Agreement
invalid or unenforceable in any material respect or prevents or attempts to
prevent the consummation of the transactions contemplated hereby or thereby
shall be in effect.

 

-39-



--------------------------------------------------------------------------------

 

Section 11.05. Required Approvals. All consents and approvals of any
Governmental Entity or any Person necessary to permit the consummation of the
transactions contemplated by this Agreement shall have been received.

ARTICLE XII. CONDITIONS PRECEDENT TO OBLIGATIONS

OF PURCHASER

The obligation of Purchaser to consummate the transactions provided for in this
Agreement is subject to the fulfillment, at or before the Closing Date or
Transfer Date, as appropriate, of the following conditions, any one or more of
which may be waived in writing by Purchaser in its sole discretion:

Section 12.01. Deliveries by Seller. Seller shall have made delivery to
Purchaser of the documents and items specified in Section 4.02 herein.

Section 12.02. Representations and Warranties of Seller. All representations and
warranties made by Seller in this Agreement shall be true and correct in all
material respects on and as of the Closing Date as if made by Seller on and as
of such date, and Purchaser shall have received a certificate to that effect
from Seller dated the Closing Date.

Section 12.03. Performance of the Obligations of Seller. Unless performance is
contemplated to be completed after the execution of this Agreement or Purchaser
has otherwise waived in writing performance for a stated period of time, Seller
shall have performed in all material respects all obligations required under
this Agreement to be performed by Seller on or before the Closing Date or
Transfer Date, as appropriate, and Purchaser shall have received a certificate
to that effect from Seller; including without limitation, all obligations under
Section 5.08 (and all Unsatisfactory Exceptions shall have been released, all
Unsatisfactory States of Facts shall have been corrected and all of the
requirements of Purchaser shall have been satisfied), and Purchaser shall have
received an updated title insurance commitment from the title insurance company
dated on the Closing Date or Transfer Date, as appropriate.

Section 12.04. No Violation of Orders. No preliminary or permanent injunction or
other order issued by any Governmental Entity which declares this Agreement
invalid or unenforceable in any respect or prevents or attempts to prevent the
consummation of the transactions contemplated hereby or thereby shall be in
effect.

Section 12.05. Required Approvals. All consents and approvals of any
Governmental Entity or any Person necessary to permit the consummation of the
transactions contemplated by this Agreement shall have been received.

 

-40-



--------------------------------------------------------------------------------

 

ARTICLE XIII. OTHER AGREEMENTS

Section 13.01. Taxes. Seller shall pay all Taxes and any Tax deficiency,
interest or penalty asserted with respect thereto, and all recording and filing
fees, that may be imposed by reason of the sale, transfer, assignment or
delivery by Seller of the Acquired Assets. Seller shall be responsible for the
preparation and filing of all required Tax Returns and (except for any Taxes
expressly assumed by Purchaser pursuant to Section 3.06) shall be liable for the
payment of any and all Taxes relating to all periods through the Transfer Date
(including all Taxes resulting from the sale and transfer by Seller of Acquired
Assets hereunder).

Section 13.02. Cooperation on Tax Matters. Seller shall furnish or cause to be
furnished to Purchaser, as promptly as practicable, whether before or after the
Closing Date, such information and assistance relating to the Business as is
reasonably necessary for the preparation and filing by Purchaser of any Tax
Return, claim for refund, or other required or optional filings relating to Tax
matters, for the preparation by Purchaser for, and proof of facts during, any
Tax audit, for the preparation by Purchaser for any Tax protest, for the
prosecution or defense by Purchaser of any suit or other proceeding relating to
Tax matters, or for the answer by Purchaser to any governmental or regulatory
inquiry relating to Tax matters.

Section 13.03. Files and Records. Purchaser shall retain possession of all Files
and Records transferred to Purchaser hereunder and coming into existence after
the Closing Date which relate to the Business before the Closing Date, for a
period not to exceed five (5) years from the Closing Date. In addition, from and
after the Closing Date, upon reasonable notice and during normal business hours,
Purchaser shall provide access to Seller and its attorneys, accountants and
other representatives, at Seller’s expense, to such Files and Records as Seller
may reasonably deem necessary to properly prepare for, file, prove, answer,
prosecute, and/or defend any such return, filing, audit, protest, claim, suit,
inquiry or other proceeding.

Section 13.04. License to Use Name and Logo. The Seller shall License and
otherwise authorize the Purchaser to use the “Kabredlo’s” name and mark for
three (3) months after the Closing Date at a cost of One Dollar ($1.00). The
License shall be limited to the Stores acquired by Purchaser where the
“Kabredlo’s” name is being used as of the date of this Agreement.

Section 13.05. Restrictive Covenant. In further consideration of the payments to
be made by the Purchaser hereunder, except for the Retained Locations, the
Seller, Michael Olderbak, Mark Olderbak and their spouses, covenant and agree
that for a period of fifteen (15) years from and after the Closing Date they
will not engage in a business the same as or similar to the business conducted
by Purchaser at its Casey’s General Stores or participate therein in any
capacity, as an owner, investor, director, officer, consultant, employee or
financier, within an area encompassing any state in which Purchaser or its
Affiliates own, operate or franchise a convenience store as of the date of
execution of this Agreement, except as expressly provided in the Non-Competition
Agreement which is Exhibit “B”.

 

-41-



--------------------------------------------------------------------------------

 

Section 13.06. Licenses and Permits. The Purchaser shall obtain new operating
licenses, product licenses and permits, and tax permits, as necessary, for each
Location and shall promptly notify all concerned state, federal, and local
governmental agencies of the change in ownership. To the extent permitted by
law, Purchaser shall be permitted to use any permits or licenses of the Seller
held in connection with the Business and any Location, until new permits and/or
licenses have been obtained; and Seller, upon request, agrees to grant any
consents or approvals necessary to implementation of such use by the Purchaser,
subject to Purchaser’s obligation to hold Seller harmless from all expenses,
liability or other consequences of such use. Purchaser agrees to reimburse
Seller for the unused portion of any pre-paid fees for licenses or permits
assigned to the Purchaser. Upon receipt of all necessary permits and licenses by
the Purchaser, Seller shall cancel its existing licenses and permits (except
those assigned to the Purchaser) and shall file final reports and/or tax returns
with each concerned agency or official and shall pay any taxes, penalties or
other charges due thereunder not attributable to Purchaser’s use thereof.

ARTICLE XIV. INDEMNIFICATION

Section 14.01. Indemnification by Seller and Shareholders. To the extent that
such Claim, as defined below, is not covered by an Owner’s Title Insurance
Policy issued to Purchaser in connection with this transaction, State Insurance,
or a Third Party Insurance Policy that Seller has maintained pursuant to this
Agreement (collectively the “Insured Claims”), Seller and Shareholders shall
jointly and severally indemnify and hold harmless Purchaser and its successors
and their respective shareholders, employees, officers, directors,
representatives and agents from and against any and all damages, losses,
obligations, liabilities, claims, encumbrances, penalties, costs and expenses,
including without limitation, reasonable attorneys’ fees (and costs and
reasonable attorneys’ fees as is provided by Law in respect of any suit to
enforce this provision) (each a “Claim”) arising from or relating to (a) any
misrepresentation, breach of warranty or nonfulfillment of any of the covenants
or agreements of Seller in this Agreement; (b) any liability, obligation or
commitment of any nature (absolute, accrued, contingent or other) of Seller or
relating to the Acquired Assets or the operation of the Business arising out of
transactions entered into or events occurring prior to the Transfer Date,
including without limitation, any successor liability or responsible officer
liability asserted against Purchaser for Taxes or otherwise relating to events
occurring prior to the Transfer Date; (c) any investigation, civil, criminal or
administrative action, notice or demand letter, notice of violation, or other
proceeding by any Governmental Entity with respect to ground or surface water,
soil or air contamination, the storage, treatment, release, transportation or
disposal of Hazardous Materials, or the use of underground storage tanks by
Seller to the extent such contamination, storage, treatment, release,
transportation, disposal or use occurred relating to any time on or before the
Transfer Date; (d) any investigation, civil, criminal or administrative action
with respect to the Seller’s Benefit Obligations or Seller’s Plans; (e) any
COBRA obligation of Seller arising

 

-42-



--------------------------------------------------------------------------------

from any qualifying event as defined under Code Section 4980B(f)(3) and ERISA
Section 603 occurring on or before the Transfer Date; and (f) any and all
actions, suits, investigations, proceedings, demands, assessments, audits and
judgments arising out of any of the foregoing.

In addition, Seller shall indemnify and hold Purchaser harmless from and against
any loss, claim, expense, damage or liability (including reasonable attorneys’
fees and expenses as is provided by law) to which Purchaser and/or the Acquired
Assets may become subject insofar as such loss, claim, damage or liability (or
actions in respect thereof) arises out of or is based upon a breach or alleged
breach of, or failure to comply with any provision of, or to give any notice or
make any filing pursuant to, any bulk sales Law or any similar Law of any state
or other jurisdiction. Nothing in this Section 14.01 shall estop or prevent
either Seller or Purchaser from asserting as a bar or defense to any action or
proceeding brought under any state bulk sales Law that such Law is not
applicable to the transactions contemplated by this Agreement.

Section 14.02. Indemnification by Purchaser. Purchaser shall indemnify and hold
harmless Seller and their respective successors, shareholders, officers,
directors, representatives and agents from and against any and all Claims
resulting from or relating to (a) any misrepresentation, breach of warranty or
nonfulfillment of any of the covenants or agreements of Purchaser in this
Agreement; (b) any and all suits, actions, investigations, proceedings, demands,
assessments, audits and judgments arising out of any of the foregoing; and
(c) any liability, obligation or commitment of any nature (absolute, accrued,
contingent or other) of Purchaser or relating to the Acquired Assets or the
operation of the Business arising out of transactions entered into or events
occurring after the Transfer Date and any liability or obligation under the
Assumed Leases after the Transfer Date.

Section 14.03. Procedure.

 

  (a)

After acquiring actual knowledge of any Claim for which one of the parties
hereto (the “Indemnified Party”) may seek indemnification against another party
(the “Indemnifying Party”) pursuant to this Article XIV, the Indemnified Party
shall give written notice thereof to the Indemnifying Party. Failure to provide
written notice shall not relieve the Indemnifying Party of its obligations under
this Article XIV except to the extent that the Indemnifying Party demonstrates
actual damage caused by that failure. The Indemnifying Party shall have the
right to assume the defense of any Claim with counsel reasonably acceptable to
the Indemnified Party upon delivery of written notice to that effect to the
Indemnified Party. If the Indemnifying Party, after written notice from the
Indemnified Party, fails to take timely action to defend the action resulting
from the Claim, the Indemnified Party shall have the right to defend the action
resulting from the Claim by counsel of its own choosing, but at the cost and
expense of the Indemnifying Party. The Indemnified Party shall have the right to

 

-43-



--------------------------------------------------------------------------------

 

settle or compromise any Claim against it, and, as the case may be, recover from
the Indemnifying Party any amount paid in settlement or compromise thereof, if
it has given written notice thereof to the Indemnifying Party and the
Indemnifying Party has failed to take timely action to defend the same. The
Indemnifying Party shall not settle or compromise any claim against the
Indemnified Party without the prior written consent of the Indemnified Party.

 

  (b) Upon its receipt of any amount paid by the Indemnifying Party pursuant to
this Article XIV, the Indemnified Party shall deliver to the Indemnifying Party
such documents as it may reasonably request assigning to the Indemnifying Party
any and all rights, to the extent indemnified, that the Indemnified Party may
have against third parties with respect to the Claim for which indemnification
is being received.

Section 14.04. Limitation on Indemnification by Seller. The obligations of
Seller pursuant to the provisions of Section 14.01 are subject to the following
limitations:

The Purchaser shall not be entitled to indemnification under Section 14.01 until
the total amount which the Purchaser would recover under Section 14.01, but for
this Section 14.04, exceeds the Basket, in which event the Purchaser shall be
entitled to recover for all Claims recoverable under Section 14.01, including
the amount in the Basket; provided, however, that the Purchaser shall not be
entitled to indemnification for any such Claims following the applicable
Survival Date.

ARTICLE XV. TERMINATION

Section 15.01. Events of Termination. This Agreement may, by notice given in the
manner hereinafter provided, be terminated and abandoned at any time prior to
completion of the Closing:

 

  (a) by Seller if there has been a material misrepresentation or a material
default or material breach by Purchaser with respect to Purchaser’s
representations and warranties in Article VIII of this Agreement or the due and
timely performance of any of the covenants or agreements of Purchaser contained
in this Agreement, and in the case of a covenant or agreement default or breach,
such default or breach shall not have been cured within thirty (30) days after
receipt by Purchaser of notice specifying particularly such default or breach or
if the breach could not be cured within thirty (30) days, only if the Purchaser
fails to begin to take remedial action within the thirty (30) day period or if
such remedial action is commenced within thirty (30) days but does not continue
in a businesslike manner until such default or breach is materially cured;

 

-44-



--------------------------------------------------------------------------------

 

  (b) by Purchaser, if there has been a material misrepresentation or a material
default or material breach by Seller with respect to the representations and
warranties in Articles V, VI and VII of this Agreement or the due and timely
performance of any of the covenants and agreements of Seller contained in this
Agreement, and in the case of a covenant or agreement default or breach, such
default or breach shall not have been cured within thirty (30) days after
receipt by Seller of notice specifying particularly such default or breach only
if the default or breach could be cured within thirty (30) days, otherwise, only
if the Seller fails to begin to take remedial action within the thirty (30) day
period and such remedial action continues in a businesslike manner until such
default or breach is materially cured;

 

  (c) by Purchaser if the results of the due diligence review contemplated by
this Agreement are not satisfactory to Purchaser in its sole and absolute
discretion, provided that notice of termination is provided to Seller by
Purchaser no later than December 1, 2010;

 

  (d) by Seller or Purchaser at any time after December 31, 2010, if the Closing
has not occurred and the party seeking to terminate this Agreement is not in
breach or default of any provisions of this Agreement; or

 

  (e) by mutual agreement of Seller and Purchaser. This Agreement may not be
terminated after completion of the Closing.

Section 15.02. Effect of Termination. In the event this Agreement is terminated
pursuant to Section 15.01 of this Agreement, all obligations of the parties
shall terminate without any liability of a party to the other parties; provided,
however, that the obligations of the parties set forth in Sections 16.01, 16.02
and 16.03 of this Agreement shall indefinitely survive the termination of this
Agreement.

ARTICLE XVI. MISCELLANEOUS

Section 16.01. Confidential Information. All parties agree that they will treat
in confidence all documents, materials and other information regarding the other
parties which they shall have obtained during the course of the negotiations
leading to the consummation of the transactions contemplated by this Agreement
(whether obtained before or after the date hereof) or the preparation of this
Agreement and other related documents. The obligation of each party to treat
such documents, materials and other information in confidence shall not apply to
any information which (a) such party can demonstrate was already lawfully in its
possession prior to the disclosure thereof by the other party, (b) is known to
the public and did not become so known through any violation of a legal
obligation, (c) became known to the public through no fault of such party,
(d) is later lawfully acquired by such party from other sources, (e) is required
to be disclosed under the provisions of any state or United States statute or
regulation issued by a duly authorized agency, board or commission thereof, or
(f) is required to be disclosed by a rule or order of any court of competent
jurisdiction.

 

-45-



--------------------------------------------------------------------------------

 

Section 16.02. Public Announcements. No party shall make any press release or
public announcement concerning the transaction provided for in this Agreement
except as expressly agreed upon by the other parties; provided, however,
Purchaser shall be permitted to make any public announcement without the consent
of Seller in order to comply with the requirements of the Securities Exchange
Commission or any other body regulating publicly traded corporations.

Section 16.03. Expenses. Except as otherwise provided herein, each of the
parties hereto shall pay its own expenses in connection with this Agreement and
the transactions contemplated hereby, including without limitation, any legal
fees, accounting fees and any broker or finder fees.

Section 16.04. Utilities Proration. With respect to each Location, Purchaser
shall be solely responsible for all utility charges with respect to the Business
on and after the Transfer Date. Seller shall use commercially reasonable efforts
to have meters for electricity, telephone, gas and water read as of the close of
business on the day before the Transfer Date or the opening of business on the
Transfer Date and for bills to be rendered to Seller based upon such readings.
To the extent such meter readings are not used as the basis for calculating all
such charges, the electricity, telephone, gas and water utility charges shall be
pro-rated as of the opening of business on the Transfer Date between Seller and
Purchaser (based upon the number of days in applicable pre-Transfer and
post-Transfer periods.)

Section 16.05. Risk of Loss. Any loss or damage to the Acquired Assets from
fire, theft or other casualty or cause, reasonable wear and tear excepted, prior
to the Transfer Date, shall be the responsibility of Seller.

Section 16.06. Reasonable Efforts: Cooperation. Subject to the terms and
conditions of this Agreement, each party will use its commercially reasonable
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary or desirable under applicable Laws and regulations to
consummate the transactions contemplated by this Agreement. The parties each
agree to execute and deliver such other documents, certificates, agreements and
other writings and to take such other actions as may be necessary or desirable
in order to consummate or implement expeditiously the transactions contemplated
by this Agreement, and from time to time, upon the request of the other party to
this Agreement and without further consideration, to execute, acknowledge and
deliver in proper form any further instruments, and take such other action as
the other party may reasonably require, in order to effectively carry out the
intent of this Agreement.

Section 16.07. Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have

 

-46-



--------------------------------------------------------------------------------

been duly given (a) on the date of service if served personally on the party to
whom notice is to be given, (b) on the day of transmission if sent via facsimile
transmission to the facsimile number given below, provided that telephonic
confirmation of receipt is obtained promptly after completion of transmission,
(c) on the day after delivery to a nationally recognized overnight courier
service or the Express Mail service maintained by the United States Postal
Service, or (d) on the fifth (5th) day after mailing, if mailed to the party to
whom notice is to be given, by first class mail, registered or certified,
postage prepaid and addressed as follows:

If to Seller, to:

Kabredlo’s, Inc.

Attn: Mike Olderbak

2601 W. L Street, Suite A

Lincoln, NE 68522-1005

Tele. #(402) 450-4410

Email: mikeo@kabredlos.com

With a copy to:

Olderbak Enterprises South, LLC

Attn: Mark Olderbak

2601 W. L Street, Suite A

Lincoln, NE 68522-1005

Tele. # (402) 218-5712

Email: marko@kabredlos.com

With a copy to:

W. Michael Morrow

Morrow, Poppe, Watermeier & Lonowski, P.C.

P.O. Box 83439

Lincoln, NE 68501-3439

Tele. # (402) 474-1731

Fax # (402) 474-5020

Email: wmm@morrowpoppelaw.com

If to Purchaser, to:

Casey’s Retail Company

Douglas M. Beech, Legal Counsel

P.O. Box 3001

One Convenience Boulevard

Ankeny, Iowa 50021-8045

Tel. No. 515-965-6284

Fax. No. 515-965-6160

Email Address: mailto:doug.beech@caseys.com

 

-47-



--------------------------------------------------------------------------------

 

with a copy to:

John D. Hintze

Ahlers & Cooney, P.C.

100 Court Ave., Ste. 600

Des Moines, IA 50309

Tel. No. 515-246-0309

Fax. No. 515-243-2149

Email Address: JHintze@ahlerslaw.com

Notwithstanding anything herein to the contrary, notice shall be supplemented by
an email with the required content. Any party may change its address for the
purpose of this Section 16.07 by giving the other parties written notice of its
new address in the manner set forth above.

Section 16.08. Headings. The article, section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

Section 16.09. Construction.

 

  (a) The parties have participated jointly in the negotiation and drafting of
this Agreement, and, in the event of an ambiguity or a question of intent or a
need for interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.

 

  (b) Except as otherwise specifically provided in this Agreement (such as by
“sole,” “absolute discretion,” “complete discretion”, or words of similar
import), if any provision of this Agreement requires or provides for the
consent, waiver or approval of a party, such consent, waiver and/or approval
shall not be unreasonably withheld or delayed.

 

(c)      (i)      Nothing in the schedules and/or exhibits to this Agreement
shall be deemed adequate to disclose an exception to a representation or
warranty made herein unless the schedule or exhibit identifies the exception
with particularity and describes the relevant facts in reasonable detail.  
   (ii)      The parties intend that each representation, warranty, and covenant
herein shall have independent significance. If any party has

 

-48-



--------------------------------------------------------------------------------

       breached any representation, warranty, or covenant contained herein in
any respect, the fact that there exists another representation, warranty, or
covenant relating to the same subject matter (regardless of the relative levels
of specificity) which the party has not breached shall not detract from or
mitigate the fact that the party is in breach of the first representation,
warranty, or covenant, as the case may be. (d)      (i)      Words of any gender
used in this Agreement shall be held and construed to include any other gender;
words in the singular shall be held to include the plural; and words in the
plural shall be held to include the singular; unless and only to the extent the
context indicates otherwise.      (ii)      Any reference to any Law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise.      (iii)      The word “including” means
“including, without limitation.”

Section 16.10. Severability. If any provision of this Agreement is declared by
any Governmental Entity to be null, void or unenforceable, this Agreement shall
be construed so that the provision at issue shall survive to the extent it is
not so declared and that all of the other provisions of this Agreement shall
remain in full force and effect.

Section 16.11. Entire Agreement. This Agreement contains the entire
understanding among the parties hereto with respect to the transactions
contemplated hereby and supersedes and replaces all prior and contemporaneous
agreements and understandings, oral or written, with regard to those
transactions. All exhibits and schedules hereto are expressly made a part of
this Agreement as fully as though completely set forth herein.

Section 16.12. Amendments; Waivers. This Agreement may be amended or modified,
and any of the terms, covenants, representations, warranties or conditions
hereof may be waived, only by a written instrument executed by the parties
hereto, or in the case of a waiver, by the party waiving compliance. Any waiver
by any party of any condition, or of the breach of any provision, term,
covenant, representation or warranty contained in this Agreement, in any one or
more instances, shall not be deemed to be or construed as a further or
continuing waiver of any condition or of the breach of any other provision,
term, covenant, representation or warranty of this Agreement.

Section 16.13. Parties in Interest. Nothing in this Agreement is intended to
confer any rights or remedies under or by reason of this Agreement on any Person
other than Seller and Purchaser and their respective successors and permitted
assigns.

 

-49-



--------------------------------------------------------------------------------

 

Section 16.14. Successors and Assigns. No party hereto shall assign or delegate
this Agreement or any rights or obligations hereunder without the prior written
consent of the other parties hereto, and any attempted assignment or delegation
without prior written consent shall be void and of no force or effect; provided,
however, Purchaser may, without consent, assign all its rights and delegate its
obligations hereunder to a subsidiary of Purchaser or to a corporation under
direct or indirect common control with Purchaser. This Agreement shall inure to
the benefit of and shall be binding upon the successors and permitted assigns of
the parties hereto.

Section 16.15. Governing Law; Jurisdiction. This Agreement shall be construed
and enforced in accordance with, and governed by, the Laws of the State of
Nebraska (without giving effect to the principles of conflicts of laws thereof).
The parties agree to submit any disputes regarding the transaction contemplated
by this Agreement exclusively to the courts located in Douglas County, Nebraska.
The parties agree to waive any and all defenses to personal jurisdiction and/or
venue.

Section 16.16. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute the same instrument.

Section 16.17. 1031 Exchange. The Seller may structure the disposition of any of
the Real Property as a like-kind exchange under Internal Revenue Code
Section 1031 at the Seller’s sole cost and expense, and Purchaser shall
reasonably cooperate therein, provided that any exchange shall not be a
condition to Closing. The Purchase Price shall be paid to the various entities
comprising the Seller as set forth in Section 3.02.

SIGNATURE PAGE ATTACHED

 

-50-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed, or caused to be executed
by their duly authorized representatives, this Agreement as of the date first
above written.

 

“SELLER”     “PURCHASER” Kabredlo’s, Inc.     Casey’s Retail Company By  

/s/ Michael Olderbak

    By:  

/s/ Terry W. Handley

Print Name: Michael Olderbak            Terry W. Handley, President Its:  
President       Nebraska Retail Ventures, L.L.C.     Casey’s Marketing Company  
    By:  

/s/ Michael R. Richardson

             Michael R. Richardson, President By:  

/s/ Michael Olderbak

      Print Name: Michael Olderbak       Its:   Managing Member       Olderbak
Enterprises North, LLC       By:  

/s/ Michael Olderbak

      Print Name: Michael Olderbak       Its:   Managing Member       Olderbak
Enterprises South, LLC       By:  

/s/ Mark Olderbak

      Print Name: Mark Olderbak       Its:   Managing Member      

 

-51-



--------------------------------------------------------------------------------

 

For purposes of indemnification required in Article XIV:

 

“SHAREHOLDERS” By  

/s/ Michael Olderbak

Name:  

Michael Olderbak

Title:  

 

By:  

/s/ Mark Olderbak

Name:  

Mark Olderbak

Title:  

 

 

-52-